

111 HR 3121 IH: American Health Care Reform Act of 2013
U.S. House of Representatives
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3121IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2013Mr. Roe of Tennessee (for himself, Mr. Scalise, Mrs. Blackburn, Mrs. Ellmers, Mr. Fleming, Mr. Gosar, Mr. Price of Georgia, Mr. Rokita, Mr. Flores, Mr. Pearce, Mrs. Hartzler, Mr. Walberg, Mr. Culberson, Mr. Wenstrup, Mr. Mulvaney, Mr. Ross, Mr. Stewart, Mr. Palazzo, Mr. LaMalfa, Mr. McKinley, Mr. Stockman, Mr. Bucshon, Mr. Cotton, Mr. Jordan, and Mr. Salmon) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and the Workforce, the Judiciary, Natural Resources, House Administration, Appropriations, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the Patient Protection and Affordable Care Act and related reconciliation provisions, to promote patient-centered health care, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the American Health Care Reform Act of 2013.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Title I—Repeal of ObamacareSec. 101. Repeal of PPACA and health care-related provisions in the Health Care and Education Reconciliation Act of 2010.Title II—Increasing Access to Portable, Affordable Health InsuranceSec. 200. Amendment of 1986 Code.Subtitle A—Standard Deduction for Health InsuranceSec. 201. Standard deduction for health insurance.Sec. 202. Changes to existing tax preferences for medical coverage and costs for individuals eligible for standard deduction for health insurance.Sec. 203. Exclusion of standard deduction for health insurance from employment taxes.Sec. 204. Information reporting.Sec. 205. Election to disregard inclusion of contributions by employer to accident or health plan.Subtitle B—Enhancement of health savings accountsSec. 221. Allow both spouses to make catch-up contributions to the same HSA account.Sec. 222. Provisions relating to Medicare.Sec. 223. Individuals eligible for veterans benefits for a service-connected disability.Sec. 224. Individuals eligible for Indian Health Service assistance.Sec. 225. Individuals eligible for TRICARE coverage.Sec. 226. FSA and HRA interaction with HSAs.Sec. 227. Purchase of health insurance from HSA account.Sec. 228. Special rule for certain medical expenses incurred before establishment of account.Sec. 229. Preventive care prescription drug clarification.Sec. 230. Equivalent bankruptcy protections for health savings accounts as retirement funds.Sec. 231. Administrative error correction before due date of return.Sec. 232. Reauthorization of Medicaid health opportunity accounts.Sec. 233. Members of health care sharing ministries eligible to establish health savings accounts.Sec. 234. High deductible health plans renamed HSA qualified plans.Sec. 235. Treatment of direct primary care service arrangements.Sec. 236. Certain exercise equipment and physical fitness programs treated as medical care.Sec. 237. Certain nutritional and dietary supplements to be treated as medical care.Sec. 238. Certain provider fees to be treated as medical care.Sec. 239. Increase the maximum contribution limit to an HSA to match deductible and out-of-pocket expense limitation.Sec. 240. Child health savings account.Sec. 241. Distributions for abortion expenses from health savings accounts included in gross income.Subtitle C—Enhanced wellness incentivesSec. 251. Providing financial incentives for treatment compliance.Title III—Improving Access to Insurance for Vulnerable AmericansSubtitle A—Eliminating barriers to insurance coverageSec. 301. Elimination of certain requirements for guaranteed availability in individual market.Subtitle B—Ensuring coverage for individuals with preexisting conditions and multiple health care needs through high risk poolsSec. 311. Improvement of high risk pools.Title IV—Encouraging a More Competitive Health Care MarketSubtitle A—Expanding patient choice Sec. 401. Cooperative governing of individual health insurance coverage.Subtitle B—McCarran-Ferguson reform Sec. 411. Restoring the application of antitrust laws to health sector insurers.Subtitle C—Medicare Price Transparency Sec. 421. Public availability of Medicare claims data.Subtitle D—State transparency portals Sec. 431. Providing information on health coverage options and health care providers.Subtitle E—Protecting the Doctor-Patient Relationship Sec. 441. Rule of construction.Sec. 442. Repeal of Federal Coordinating Council for Comparative Effectiveness Research.Subtitle F—Association Health PlansSec. 451. Rules governing association health plans.Sec. 452. Clarification of treatment of single employer arrangements.Sec. 453. Enforcement provisions relating to association health plans.Sec. 454. Cooperation between Federal and State authorities.Sec. 455. Effective date and transitional and other rules.Title V—Reforming Medical Liability LawSec. 501. Encouraging speedy resolution of claims.Sec. 502. Compensating patient injury.Sec. 503. Maximizing patient recovery.Sec. 504. Punitive damages.Sec. 505. Authorization of payment of future damages to claimants in health care lawsuits.Sec. 506. Definitions.Sec. 507. Effect on other laws.Sec. 508. State flexibility and protection of States’ rights.Sec. 509. Applicability; effective date.Title VI—Respecting Human Life Sec. 601. Special rules regarding abortion.IRepeal of Obamacare101.Repeal of PPACA and health care-related provisions in the Health Care and Education Reconciliation Act of 2010(a)PPACAEffective as of the enactment of the Patient Protection and Affordable Care Act (Public Law 111–148), such Act is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted.(b)Health care-Related provisions in the Health Care and Education Reconciliation Act of 2010Effective as of the enactment of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), title I and subtitle B of title II of such Act are repealed, and the provisions of law amended or repealed by such title or subtitle, respectively, are restored or revived as if such title and subtitle had not been enacted.IIIncreasing Access to Portable, Affordable Health Insurance200.Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.AStandard Deduction for Health Insurance201.Standard deduction for health insurance(a)In generalPart VII of subchapter B of chapter 1 is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section:224.Standard deduction for health insurance(a)Deduction allowedIn the case of an individual, there shall be allowed as a deduction to the taxpayer for the taxable year the standard deduction for health insurance.(b)Standard deduction for health insuranceFor purposes of this section—(1)In generalThe term standard deduction for health insurance means the sum of the monthly limitations for months during the taxable year.(2)Monthly limitation(A)In generalThe monthly limitation for any month is 1/12 of—(i)$20,000, in the case of a taxpayer who is allowed a deduction under section 151 for more than one individual who for such month is an eligible individual, and(ii)$7,500, in the case of a taxpayer who is allowed a deduction under section 151 for only one individual who for such month is an eligible individual.(B)Cost-of-living adjustment(i)In generalIn the case of taxable years beginning in calendar years after the first calendar year to which this section applies, the dollar amounts under subparagraph (A) shall be increased by an amount equal to—(I)such dollar amount, multiplied by(II)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which such taxable year begins, determined by substituting the calendar year preceding the first calendar year to which section 224 applies for calendar year 1992 in subparagraph (B) thereof.(ii)RoundingIf any increase under clause (i) is not a multiple of $50, such increase shall be rounded to the nearest multiple of $50.(3)Yearly limitationThe amount allowed as a deduction under subsection (a) for any taxable year shall not exceed the taxpayer’s earned income (as defined in section 32(c)(2)) for such taxable year.(c)Limitations and special rules relating to standard deductionFor purposes of this section—(1)Special rule for married individuals filing separatelyIn the case of a married individual who files a separate return for the taxable year, the deduction allowed under subsection (a) shall be equal to one-half of the amount which would otherwise be determined under subsection (a) if such individual filed a joint return for the taxable year.(2)Denial of deduction to dependentsNo deduction shall be allowed under this section to any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which such individual’s taxable year begins.(3)Coordination with other health tax incentives(A)Denial of deduction if health insurance costs credit allowedNo deduction shall be allowed under this section to any taxpayer if a credit is allowed to the taxpayer under section 35 for the taxable year.(B)Reduction for insurance purchased with msa or hsa fundsThe amount allowed as a deduction under subsection (a) for the taxable year shall be reduced by the aggregate amount—(i)paid during the taxable year from an Archer MSA to which section 220(d)(2)(B)(ii) (other than subclause (II) thereof) applies, and(ii)paid during the taxable year from a health savings account to which section 223(d)(2)(C) (other than clause (ii) thereof) applies.(4)Special rule for divorced parents, etcNotwithstanding subsection (b)(1), an individual who is a child may be taken into account on the return of the parent other than the parent for whom a deduction with respect to the child is allowed under section 151 for a taxable year beginning in a calendar year if—(A)the parent for whom the deduction under section 151 is allowed for a taxable year beginning in such calendar year signs a written declaration (in such manner and form as the Secretary may by regulations prescribe) that such parent will not claim the deduction allowable under this section with respect to the child for taxable years beginning in such calendar year, and(B)the parent for whom the deduction under section 151 is not allowed attaches such written declaration to the parent’s return for the taxable year beginning in such calendar year.(d)Other definitionsFor purposes of this section—(1)Eligible individual(A)In generalThe term eligible individual means, with respect to any month, an individual who is covered under a qualified health plan as of the 1st day of such month.(B)Coverage under medicare, medicaid, schip, tricare, and grandfathered employer coverageThe term eligible individual shall not include any individual who for any month is—(i)entitled to benefits under part A of title XVIII of the Social Security Act or enrolled under part B of such title,(ii)enrolled in the program under title XIX or XXI of such Act (other than under section 1928 of such Act),(iii)receiving benefits (other than under continuation coverage under section 4980B) which constitute medical care from an employer—(I)from whom such individual is separated from service at the time of receipt of such benefits, and(II)after such separation, if such benefits began before January 1, 2015, unless such individual is also covered by a qualified health plan as of the 1st day of such month, or(iv)entitled to receive benefits under chapter 55 of title 10, United States Code.(C)Identification requirementsThe term eligible individual shall not include any individual for any month unless the policy number associated with coverage under the qualified health plan and the TIN of each eligible individual covered under such coverage for such month is included on the return for the taxable year in which such month occurs.(2)Qualified health plan(A)In generalThe term qualified health plan means a health plan (within the meaning of section 223(c)(2), without regard to subparagraph (A)(i) thereof) which, under regulations prescribed by the Secretary, meets the following requirements:(i)The plan has coverage for inpatient and outpatient care, emergency benefits, and physician care.(ii)The plan has coverage which meaningfully limits individual economic exposure to extraordinary medical expenses(B)Exclusion of certain plansThe term qualified health plan does not include—(i)a health plan if substantially all of its coverage is coverage described in section 223(c)(1)(B),(ii)any program or benefits referred to in clause (i), (ii), or (iii) of paragraph (1)(B), and(iii)a medicare supplemental policy (as defined in section 1882 of the Social Security Act).(e)RegulationsThe Secretary may prescribe such regulations as may be necessary to carry out this section..(b)Deduction allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 is amended by inserting before the last sentence at the end the following new paragraph:(22)Standard deduction for health insuranceThe deduction allowed by section 224..(c)Election To take health insurance costs creditSection 35(g) is amended by redesignating the paragraph added by section 1899E(a) of the TAA Health Coverage Improvement Act of 2009, the paragraph added by section 3001(a)(14)(A) of the American Recovery and Reinvestment Act of 2009, and the last paragraph thereof (relating to regulations) as paragraphs (10), (11), and (12), respectively, and by inserting after paragraph (8) the following new paragraph:(9)Election not to claim creditThis section shall not apply to a taxpayer for any taxable year if such taxpayer elects to have this section not apply for such taxable year..(d)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 is amended by striking the item relating to section 224 and adding at the end the following new items:Sec. 224. Standard deduction for health insurance.Sec. 225. Cross reference..(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.202.Changes to existing tax preferences for medical coverage and costs for individuals eligible for standard deduction for health insurance(a)Exclusion for contributions by employer to accident and health plans(1)In generalSection 106 is amended by adding at the end the following new subsection:(g)Subsections (a) and (c) apply only to individuals covered by medicare, medicaid, SCHIP, TRICARE, or grandfathered employer plans(1)In generalExcept as provided in paragraph (2), subsections (a) and (c) shall not apply for any taxable year with respect to which a deduction under section 224 is allowable.(2)Exception for individuals covered by medicare, medicaid, schip, or grandfathered employer plansParagraph (1) shall not apply to an individual for any taxable year if such individual is not an eligible individual (as defined in section 224(d)(1)) for any month during such taxable year by reason of coverage described in section 224(d)(1)(B)..(2)Conforming amendments(A)Section 106(b)(1) is amended—(i)by inserting gross income does not include before amounts contributed, and(ii)by striking shall be treated as employer-provided coverage for medical expenses under an accident or health plan.(B)Section 106(d)(1) is amended—(i)by inserting gross income does not include before amounts contributed, and(ii)by striking shall be treated as employer-provided coverage for medical expenses under an accident or health plan.(b)Termination of deduction for health insurance costs of self-Employed individualsSubsection (l) of section 162 is amended by adding at the end the following new paragraph:(6)TerminationThis subsection shall not apply to taxable years with respect to which a deduction under section 224 is allowable..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.203.Exclusion of standard deduction for health insurance from employment taxes(a)In generalChapter 25 is amended by adding at the end the following new section:3511.Exclusion of standard deduction from employment taxes(a)In generalFor purposes of chapters 21, 22, and 23, each of the following amounts for any period (determined without regard to this section) shall be reduced by the portion of the standard deduction for health insurance (as defined in section 224) allocable to the period:(1)The amount of wages determined under section 3121(a).(2)The amount of compensation determined under section 3231(e).(3)The amount of wages determined under section 3306(b).(b)Determination of standard deduction allocable to a periodFor purposes of subsection (a)—(1)In generalThe determination of the portion of the standard deduction for health insurance allocable to a period shall be made on the basis of a qualified certificate of eligible coverage furnished by the employee to the employer.(2)Qualified certificate of eligible coverageThe term qualified certificate of eligible coverage means a statement of eligibility for the deduction allowable under section 224 which contains such information, is in such form, and is provided at such times, as the Secretary may prescribe.(3)Only 1 certificate in effect at a timeExcept as provided by the Secretary, an employee may have only 1 qualified certificate of eligible coverage in effect for any period.(4)ElectionAn employee may elect not to have this section apply for any period for purposes of chapter 21 or 22.(c)Reconciliation of erroneous payments to be made at employee level(1)In generalIf the application of this subsection results in an incorrect amount being treated as wages or compensation for purposes of chapter 21, 22, or 23, whichever is applicable, with respect to any employee for 1 or more periods ending within a taxable year of the employee—(A)in the case of an aggregate overpayment of the taxes imposed by any such chapter for all such periods, there shall be allowed as a credit against the tax imposed by chapter 1 for such taxable year on such employee an amount equal to the amount of such overpayment, and(B)in the case of an aggregate underpayment of the taxes imposed by any such chapter for all such periods, the employee shall be liable for payment of the entire amount of such underpayment.(2)Credits treated as refundableFor purposes of this title, any credit determined under paragraph (1)(A) or subsection (d)(2) shall be treated as if it were a credit allowed under subpart C of part IV of subchapter A of chapter 1.(3)Rules for reporting and collection of taxAny tax required to be paid by an employee under paragraph (1)(B) shall be included with the employee’s return of Federal income tax for the taxable year.(4)Secretarial authorityThe Secretary shall prescribe such rules as may be necessary to carry out the provisions of this subsection..(b)Self-Employment incomeSection 1402 is amended by adding at the end the following:(m)Standard deduction for health insuranceFor purposes of this chapter—(1)In generalThe self-employment income of a taxpayer for any period (determined without regard to this subsection) shall be reduced by the excess (if any) of—(A)the portion of the standard deduction for health insurance (as defined in section 224) allocable to the period, over(B)the amount of any reduction in wages or compensation for such period under section 3511.(2)Determination of standard deduction allocable to a periodFor purposes of paragraph (1), the portion of the standard deduction allocable to any period shall be determined in a manner similar to the manner under section 3511..(c)Conforming amendments(1)Section 3121(a)(2) is amended by inserting which is excludable from gross income under section 105 or 106 after such payment).(2)Subsection (a) of section 209 of the Social Security Act (42 U.S.C. 409) is amended by striking or at the end of paragraph (18), by striking the period at the end of paragraph (19) and inserting ; or, and by inserting after paragraph (19) the following new paragraph:(20)any amount excluded from wages under section 3511(a) of the Internal Revenue Code of 1986 (relating to exclusion of standard deduction from employment taxes)..(3)Section 1324(b)(2) of title 31, United States Code, is amended by inserting , or the credit under section 3511(c)(2) of such Code before the period at the end.(4)Section 209(k)(2) of the Social Security Act (42 U.S.C. 409(k)(2)) is amended by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively, and by inserting after subparagraph (B) the following new subparagraph:(C)by disregarding the exclusion from wages in subsection (a)(20),.(5)The table of sections for chapter 25 is amended by adding at the end the following new item:Sec. 3511. Exclusion of standard deduction from employment taxes..(d)Effective dates(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to remuneration paid or accrued for periods on or after December 31, 2014.(2)Reconciliation and self-employedSections 3511(c) and (d)(2) of the Internal Revenue Code of 1986 (as added by subsection (a)), and the amendments made by subsection (b), shall apply to taxable years beginning after December 31, 2014.204.Information reporting(a)Health plan providersSubpart B of part III of subchapter A of chapter 61 is amended by adding at the end the following new section:6050X.Coverage under qualified health plan(a)In generalEvery person providing coverage under a qualified health plan (as defined in section 224(d)(2)) during a calendar year shall, on or before January 31 of the succeeding year, make a return described in subsection (b) with respect to each individual who is covered by such person under a qualified health plan for any month during the calendar year.(b)ReturnA return is described in this subsection if such return—(1)is in such form as the Secretary prescribes, and(2)contains—(A)the name of the person providing coverage under the qualified health plan,(B)the name, address, and TIN of the individual covered by the plan,(C)if such individual is the owner of the policy under which such plan is provided, the name, address, and TIN of each other individual covered by such policy and the relationship of each such individual to such owner, and(D)the specific months of the year for which each individual referred to in subparagraph (B) is, as of the first day of each such month, covered by such plan.(c)Statement To be furnished with respect to whom information is requiredEvery person required to make a return under subsection (a) shall furnish to each individual whose name is required to be set forth in such return under subsection (b)(2)(A) a written statement showing—(1)the name, address, and phone number of the information contact of the person required to make such return, and(2)the information described in subsection (b)(2).The written statement required under the preceding sentence shall be furnished on or before January 31 of the year following the calendar year for which the return under subsection (a) was required to be made..(b)EmployersSubsection (a) of section 6051 is amended by striking and at the end of paragraph (12), by striking the period at the end of paragraph (13) and inserting , and, and by inserting after paragraph (13) the following new paragraph:(14)the value (determined under section 4980B(f)(4)) of employer-provided coverage for each month under an accident or health plan and the category of such coverage for purposes of section 6116..(c)Application to retireesSubsection (a) of section 6051 is amended by adding at the end the following: In the case of a retiree, this section shall (to the extent established by the Secretary by regulation) apply only with respect to paragraph (14)..(d)Assessable penalties(1)Subparagraph (B) of section 6724(d)(1) is amended by striking or at the end of clause (xxiv), by striking and at the end of clause (xxv) and inserting or, and by adding at the end the following new clause:(xxvi)section 6050X (relating to returns relating to payments for qualified health insurance), and.(2)Paragraph (2) of section 6724(d) is amended by striking or at the end of subparagraph (GG), by striking the period at the end of subparagraph (HH) and inserting , or and by adding at the end the following new subparagraph:(II)section 6050X(d) (relating to returns relating to payments for qualified health insurance)..(e)Clerical amendmentThe table of sections for such subpart B is amended by adding at the end the following new item:Sec. 6050X. Coverage under qualified health plan..(f)Effective dateThe amendments made by this section shall apply to years beginning after December 31, 2014.205.Election to disregard inclusion of contributions by employer to accident or health plan(a)In generalSubparagraph (B) of section 32(c)(2) is amended by striking and at the end of clause (v), by striking the period at the end of clause (vi) and inserting , and, and by adding at the end the following new clause:(vii)a taxpayer may elect to exclude from earned income amounts that would have been excluded from gross income under section 106 but for subsection (g) thereof..(b)Effective dateThe amendments made by subsection (a) shall apply to taxable years beginning December 31, 2014.BEnhancement of health savings accounts221.Allow both spouses to make catch-up contributions to the same HSA account(a)In generalParagraph (3) of section 223(b) is amended by adding at the end the following new subparagraph:(C)Special rule where both spouses are eligible individuals with 1 accountIf—(i)an individual and the individual's spouse have both attained age 55 before the close of the taxable year, and(ii)the spouse is not an account beneficiary of a health savings account as of the close of such year,the additional contribution amount shall be 200 percent of the amount otherwise determined under subparagraph (B)..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.222.Provisions relating to Medicare(a)Individuals over age 65 only enrolled in Medicare Part AParagraph (7) of section 223(b) is amended by adding at the end the following: This paragraph shall not apply to any individual during any period for which the individual's only entitlement to such benefits is an entitlement to hospital insurance benefits under part A of title XVIII of such Act pursuant to an enrollment for such hospital insurance benefits under section 226(a)(1) of such Act..(b)Medicare beneficiaries participating in Medicare advantage MSA may contribute their own money to their MSA(1)In generalSubsection (b) of section 138 is amended by striking paragraph (2) and by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively.(2)Conforming amendmentParagraph (4) of section 138(c) is amended by striking and paragraph (2).(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.223.Individuals eligible for veterans benefits for a service-connected disability(a)In generalParagraph (1) of section 223(c) is amended by adding at the end the following new subparagraph:(C)Special rule for individuals eligible for certain veterans benefitsFor purposes of subparagraph (A)(ii), an individual shall not be treated as covered under a health plan described in such subparagraph merely because the individual receives periodic hospital care or medical services for a service-connected disability under any law administered by the Secretary of Veterans Affairs but only if the individual is not eligible to receive such care or services for any condition other than a service-connected disability..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.224.Individuals eligible for Indian Health Service assistance(a)In generalParagraph (1) of section 223(c), as amended by this Act, is amended by adding at the end the following new subparagraph:(D)Special rule for individuals eligible for assistance under Indian Health Service programsFor purposes of subparagraph (A)(ii), an individual shall not be treated as covered under a health plan described in such subparagraph merely because the individual receives hospital care or medical services under a medical care program of the Indian Health Service or of a tribal organization..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.225.Individuals eligible for TRICARE coverage(a)In generalParagraph (1) of section 223(c), as amended by this Act, is amended by adding at the end the following new subparagraph:(E)Special rule for individuals eligible for assistance under tricareFor purposes of subparagraph (A)(ii), an individual shall not be treated as covered under a health plan described in such subparagraph merely because the individual is eligible to receive hospital care, medical services, or prescription drugs under TRICARE Extra or TRICARE Standard and such individual is not enrolled in TRICARE Prime..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.226.FSA and HRA interaction with HSAs(a)Eligible individuals include FSA and HRA participantsSubparagraph (B) of section 223(c)(1) is amended—(1)by striking and at the end of clause (ii),(2)by striking the period at the end of clause (iii) and inserting , and, and(3)by inserting after clause (iii) the following new clause:(iv)coverage under a health flexible spending arrangement or a health reimbursement arrangement in the plan year a qualified HSA distribution as described in section 106(e) is made on behalf of the individual if after the qualified HSA distribution is made and for the remaining duration of the plan year, the coverage provided under the health flexible spending arrangement or health reimbursement arrangement is converted to—(I)coverage that does not pay or reimburse any medical expense incurred before the minimum annual deductible under paragraph (2)(A)(i) (prorated for the period occurring after the qualified HSA distribution is made) is satisfied,(II)coverage that, after the qualified HSA distribution is made, does not pay or reimburse any medical expense incurred after the qualified HSA distribution is made other than preventive care as defined in paragraph (2)(C),(III)coverage that, after the qualified HSA distribution is made, pays or reimburses benefits for coverage described in clause (ii) (but not through insurance or for long-term care services),(IV)coverage that, after the qualified HSA distribution is made, pays or reimburses benefits for permitted insurance or coverage described in clause (ii) (but not for long-term care services),(V)coverage that, after the qualified HSA distribution is made, pays or reimburses only those medical expenses incurred after an individual’s retirement (and no expenses incurred before retirement), or(VI)coverage that, after the qualified HSA distribution is made, is suspended, pursuant to an election made on or before the date the individual elects a qualified HSA distribution or, if later, on the date of the individual enrolls in a high deductible health plan, that does not pay or reimburse, at any time, any medical expense incurred during the suspension period except as defined in the preceding subclauses of this clause..(b)Qualified HSA distribution shall not affect flexible spending arrangementParagraph (1) of section 106(e) is amended to read as follows:(1)In generalA plan shall not fail to be treated as a health flexible spending arrangement under this section, section 105, or section 125, or as a health reimbursement arrangement under this section or section 105, merely because such plan provides for a qualified HSA distribution..(c)FSA balances at year end shall not forfeitParagraph (2) of section 125(d) is amended by adding at the end the following new subparagraph:(E)Exception for qualified HSA distributionsSubparagraph (A) shall not apply to the extent that there is an amount remaining in a health flexible spending account at the end of a plan year that an individual elects to contribute to a health savings account pursuant to a qualified HSA distribution (as defined in section 106(e)(2))..(d)Simplification of limitations on FSA and HRA rolloversParagraph (2) of section 106(e) is amended to read as follows:(2)Qualified HSA distribution(A)In generalThe term qualified HSA distribution means a distribution from a health flexible spending arrangement or health reimbursement arrangement to the extent that such distribution does not exceed the lesser of—(i)the balance in such arrangement as of the date of such distribution, or(ii)the amount determined under subparagraph (B).Such term shall not include more than 1 distribution with respect to any arrangement.(B)Dollar limitations(i)Distributions from a health flexible spending arrangementA qualified HSA distribution from a health flexible spending arrangement shall not exceed the applicable amount.(ii)Distributions from a health reimbursement arrangementA qualified HSA distribution from a health reimbursement arrangement shall not exceed—(I)the applicable amount divided by 12, multiplied by(II)the number of months during which the individual is a participant in the health reimbursement arrangement.(iii)Applicable amountFor purposes of this subparagraph, the applicable amount is—(I)$2,250 in the case of an eligible individual who has self-only coverage under a high deductible health plan at the time of such distribution, and(II)$4,500 in the case of an eligible individual who has family coverage under a high deductible health plan at the time of such distribution..(e)Elimination of additional tax for failure To maintain high deductible health plan coverageSubsection (e) of section 106 is amended—(1)by striking paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively, and(2)by striking subparagraph (A) of paragraph (3), as so redesignated, and redesignating subparagraphs (B) and (C) of such paragraph as subparagraphs (A) and (B) thereof, respectively.(f)Limited purpose FSAs and HRAsSubsection (e) of section 106, as amended by this section, is amended by adding at the end the following new paragraph:(5)Limited purpose FSAs and HRAsA plan shall not fail to be a health flexible spending arrangement or health reimbursement arrangement under this section or section 105 merely because the plan converts coverage for individuals who enroll in a high deductible health plan described in section 223(c)(2) to coverage described in section 223(c)(1)(B)(iv). Coverage for such individuals may be converted as of the date of enrollment in the high deductible health plan, without regard to the period of coverage under the health flexible spending arrangement or health reimbursement arrangement, and without requiring any change in coverage to individuals who do not enroll in a high deductible health plan..(g)Distribution amounts adjusted for cost-of-LivingSubsection (e) of section 106, as amended by this section, is amended by adding at the end the following new paragraph:(6)Cost-of-living adjustment(A)In generalIn the case of any taxable year beginning in a calendar year after 2013, each of the dollar amounts in paragraph (2)(B)(iii) shall be increased by an amount equal to such dollar amount, multiplied by the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which such taxable year begins by substituting calendar year 2012 for calendar year 1992 in subparagraph (B) thereof.(B)RoundingIf any increase under paragraph (1) is not a multiple of $50, such increase shall be rounded to the nearest multiple of $50..(h)Disclaimer of disqualifying coverageSubparagraph (B) of section 223(c)(1), as amended by this section, is amended—(1)by striking and at the end of clause (iii),(2)by striking the period at the end of clause (iv) and inserting , and, and(3)by inserting after clause (iv) the following new clause:(v)any coverage (including prospective coverage) under a health plan that is not a high deductible health plan which is disclaimed in writing, at the time of the creation or organization of the health savings account, including by execution of a trust described in subsection (d)(1) through a governing instrument that includes such a disclaimer, or by acceptance of an amendment to such a trust that includes such a disclaimer..(i)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.227.Purchase of health insurance from HSA account(a)In generalParagraph (2) of section 223(d) is amended to read as follows:(2)Qualified medical expenses(A)In generalThe term qualified medical expenses means, with respect to an account beneficiary, amounts paid by such beneficiary for medical care (as defined in section 213(d)) for any individual covered by a high deductible health plan of the account beneficiary, but only to the extent such amounts are not compensated for by insurance or otherwise.(B)Health insurance may not be purchased from accountExcept as provided in subparagraph (C), subparagraph (A) shall not apply to any payment for insurance.(C)ExceptionsSubparagraph (B) shall not apply to any expense for coverage under—(i)a health plan during any period of continuation coverage required under any Federal law,(ii)a qualified long-term care insurance contract (as defined in section 7702B(b)),(iii)a health plan during any period in which the individual is receiving unemployment compensation under any Federal or State law,(iv)a high deductible health plan, or(v)any health insurance under title XVIII of the Social Security Act, other than a Medicare supplemental policy (as defined in section 1882 of such Act)..(b)Effective dateThe amendment made by this section shall apply with respect to insurance purchased after the date of the enactment of this Act in taxable years beginning after such date.228.Special rule for certain medical expenses incurred before establishment of account(a)In generalParagraph (2) of section 223(d), as amended by this Act, is amended by adding at the end the following new subparagraph:(D)Certain medical expenses incurred before establishment of account treated as qualifiedAn expense shall not fail to be treated as a qualified medical expense solely because such expense was incurred before the establishment of the health savings account if such expense was incurred—(i)during either—(I)the taxable year in which the health savings account was established, or(II)the preceding taxable year in the case of a health savings account established after the taxable year in which such expense was incurred but before the time prescribed by law for filing the return for such taxable year (not including extensions thereof), and(ii)for medical care of an individual during a period that such individual was covered by a high deductible health plan and met the requirements of subsection (c)(1)(A)(ii) (after application of subsection (c)(1)(B))..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.229.Preventive care prescription drug clarification(a)Clarify use of drugs in preventive careSubparagraph (C) of section 223(c)(2) is amended by adding at the end the following: Preventive care shall include prescription and over-the-counter drugs and medicines which have the primary purpose of preventing the onset of, further deterioration from, or complications associated with chronic conditions, illnesses, or diseases..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2003.230.Equivalent bankruptcy protections for health savings accounts as retirement funds(a)In generalSection 522 of title 11, United States Code, is amended by adding at the end the following new subsection:(r)Treatment of health savings accountsFor purposes of this section, any health savings account (as described in section 223 of the Internal Revenue Code of 1986) shall be treated in the same manner as an individual retirement account described in section 408 of such Code..(b)Effective dateThe amendment made by this section shall apply to cases commencing under title 11, United States Code, after the date of the enactment of this Act.231.Administrative error correction before due date of return(a)In generalParagraph (4) of section 223(f) is amended by adding at the end the following new subparagraph:(D)Exception for administrative errors corrected before due date of returnSubparagraph (A) shall not apply if any payment or distribution is made to correct an administrative, clerical or payroll contribution error and if—(i)such distribution is received by the individual on or before the last day prescribed by law (including extensions of time) for filing such individual's return for such taxable year, and(ii)such distribution is accompanied by the amount of net income attributable to such contribution.Any net income described in clause (ii) shall be included in the gross income of the individual for the taxable year in which it is received..(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.232.Reauthorization of Medicaid health opportunity accounts(a)In generalSection 1938 of the Social Security Act (42 U.S.C. 1396u–8) is amended—(1)in subsection (a)—(A)by striking paragraph (2) and inserting the following:(2)Initial demonstrationThe demonstration program under this section shall begin on January 1, 2007. The Secretary shall approve States to conduct demonstration programs under this section for a 5-year period, with each State demonstration program covering one or more geographic areas specified by the State. With respect to a State, after the initial 5-year period of any demonstration program conducted under this section by the State, unless the Secretary finds, taking into account cost-effectiveness and quality of care, that the State demonstration program has been unsuccessful, the demonstration program may be extended or made permanent in the State.; and(B)in paragraph (3), in the matter preceding subparagraph (A)—(i)by striking not; and(ii)by striking unless and inserting if ;(2)in subsection (b)—(A)in paragraph (3), by inserting clause (i) through (vii), (viii) (without regard to the amendment made by section 2004(c)(2) of Public Law 111–148), (x), or (xi) of after described in ; and(B)by striking paragraphs (4), (5), and (6);(3)in subsection (c)—(A)by striking paragraphs (3) and (4);(B)by redesignating paragraphs (5) through (8) as paragraphs (3) through (6), respectively; and(C)in paragraph (4) (as redesignated by subparagraph (B)), by striking Subject to subparagraphs (D) and (E) and inserting Subject to subparagraph (D); and(4)in subsection (d)—(A)in paragraph (2), by striking subparagraph (E); and(B)in paragraph (3)—(i)in subparagraph (A)(ii), by striking Subject to subparagraph (B)(ii), in and inserting In; and(ii)by striking subparagraph (B) and inserting the following:(B)Maintenance of health opportunity account after becoming ineligible for public benefitNotwithstanding any other provision of law, if an account holder of a health opportunity account becomes ineligible for benefits under this title because of an increase in income or assets—(i)no additional contribution shall be made into the account under paragraph (2)(A)(i); and(ii)the account shall remain available to the account holder for 3 years after the date on which the individual becomes ineligible for such benefits for withdrawals under the same terms and conditions as if the account holder remained eligible for such benefits, and such withdrawals shall be treated as medical assistance in accordance with subsection (c)(4)..(b)Conforming amendmentSection 613 of Public Law 111–3 is repealed.233.Members of health care sharing ministries eligible to establish health savings accounts(a)In generalSection 223 is amended by adding at the end the following new subsection:(i)Application to health care sharing ministriesFor purposes of this section, membership in a health care sharing ministry (as defined in section 5000A(d)(2)(B)(ii)) shall be treated as coverage under a high deductible health plan..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.234.High deductible health plans renamed HSA qualified plans(a)In generalSection 223, as amended by this subtitle, is amended by striking high deductible health plan each place it appears and inserting HSA qualified health plan.(b)Conforming amendments(1)Section 106(e), as amended by this subtitle, is amended by striking high deductible health plan each place it appears and inserting HSA qualified health plan.(2)The heading for paragraph (2) of section 223(c) is amended by striking High deductible health plan and inserting HSA qualified health plan.(3)Section 408(d)(9) is amended—(A)by striking high deductible health plan each place it appears in subparagraph (C) and inserting HSA qualified health plan, and(B)by striking High deductible health plan in the heading of subparagraph (D) and inserting HSA qualified health plan.235.Treatment of direct primary care service arrangements(a)In generalSection 223(c) is amended by adding at the end the following new paragraph:(6)Treatment of direct primary care service arrangementsAn arrangement under which an individual is provided coverage restricted to primary care services in exchange for a fixed periodic fee—(A)shall not be treated as a health plan for purposes of paragraph (1)(A)(ii), and(B)shall not be treated as insurance for purposes of subsection (d)(2)(B)..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.236.Certain exercise equipment and physical fitness programs treated as medical care(a)In generalSubsection (d) of section 213 is amended by adding at the end the following new paragraph:(12)Exercise equipment and physical fitness programs(A)In generalThe term medical care shall include amounts paid—(i)to purchase or use equipment used in a program (including a self-directed program) of physical exercise,(ii)to participate, or receive instruction, in a program of physical exercise, and(iii)for membership dues in a fitness club the primary purpose of which is to provide access to equipment and facilities for physical exercise.(B)LimitationAmounts treated as medical care under subparagraph (A) shall not exceed $1,000 with respect to any individual for any taxable year..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.237.Certain nutritional and dietary supplements to be treated as medical care(a)In generalSubsection (d) of section 213, as amended by this Act, is amended by adding at the end the following new paragraph:(13)Nutritional and dietary supplements(A)In generalThe term medical care shall include amounts paid to purchase herbs, vitamins, minerals, homeopathic remedies, meal replacement products, and other dietary and nutritional supplements.(B)LimitationAmounts treated as medical care under subparagraph (A) shall not exceed $1,000 with respect to any individual for any taxable year.(C)Meal replacement productFor purposes of this paragraph, the term meal replacement product means any product that—(i)is permitted to bear labeling making a claim described in section 403(r)(3) of the Federal Food, Drug, and Cosmetic Act, and(ii)is permitted to claim under such section that such product is low in fat and is a good source of protein, fiber, and multiple essential vitamins and minerals..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.238.Certain provider fees to be treated as medical care(a)In generalSubsection (d) of section 213, as amended by this Act, is amended by adding at the end the following new paragraph:(14)Periodic provider feesThe term medical care shall include periodic fees paid to a primary care physician for the right to receive medical services on an as-needed basis..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.239.Increase the maximum contribution limit to an HSA to match deductible and out-of-pocket expense limitation(a)Self-Only coverageSubparagraph (A) of section 223(b)(2) is amended by striking $2,250 and inserting the amount in effect under subsection (c)(2)(A)(ii)(I).(b)Family coverageSubparagraph (B) of section 223(b)(2) is amended by striking $4,500 and inserting the amount in effect under subsection (c)(2)(A)(ii)(II).(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.240.Child health savings account(a)In generalSection 223, as amended by this Act, is amended by adding at the end the following new subsection:(j)Child health savings accounts(1)In generalIn the case of an individual, in addition to any deduction allowed under subsection (a) for any taxable year, there shall be allowed as a deduction under this section an amount equal to the aggregate amount paid in cash by the taxpayer during the taxable year to a child health savings account of a child of the taxpayer.(2)LimitationThe amount taken into account under paragraph (1) with respect to each child of the taxpayer for the taxable year shall not exceed an amount equal to $3,000.(3)Child health savings accountFor purposes of this subsection, the term child health savings account means a health savings account designated as a child health savings account and established for the benefit of a child of a taxpayer, but only if—(A)such account was established for the benefit of the child before the child attains the age of 5, and(B)under the written governing instrument creating the trust, no contribution will be accepted to the extent such contribution, when added to previous contributions to the trust for the calendar year, exceeds the dollar amount in effect under paragraph (2).(4)Treatment of account before age 18For purposes of this section, except as otherwise provided in this subsection, a child health savings account established for the benefit of the child of a taxpayer shall be treated as a health savings account of the taxpayer until the child attains the age of 18, after which such account shall be treated as a health savings account of the child.(5)Distributions(A)In generalIn the case of a child health savings account established under this section for the benefit of a child of a taxpayer—(i)Before age 18Any amount paid or distributed out of such account before the child has attained the age of 18, shall be included in the gross income of the taxpayer, and subparagraph (A) of subsection (f) shall apply (relating to additional tax on distributions not used for qualified medical expenses).(ii)Age 18 and olderAny amount paid or distributed out of such account after the child has attained the age of 18 may only be treated as used to pay qualified medical expenses to the extent such child is not covered as a dependent under insurance (other than permitted insurance) of a parent.(B)Exceptions for disability or death of childIf the child becomes disabled within the meaning of section 72(m)(7) or dies—(i)subparagraph (A) shall not apply to any subsequent payment or distribution, and(ii)the taxpayer may rollover the amount in such account to an individual retirement plan of the taxpayer, to any health savings account of the taxpayer, or to any child health savings account of any other child of the taxpayer.(C)Health insurance may be purchased from accountSubparagraph (B) of subsection (d)(2) shall not apply to any health savings account originally established as a child health savings account.(6)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the purposes of this subsection, including rules for determining application of this subsection in the case of legal guardians and in the case of parents of a child who file separately, are separated, or are not married..(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.241.Distributions for abortion expenses from health savings accounts included in gross income(a)In generalSubsection (f) of section 223 is amended by adding at the end the following new paragraph:(9)Exception for certain abortion expenses(A)In generalNotwithstanding paragraph (1), any amount used to pay for an abortion (other than an abortion described in subparagraph (B)) shall be included in the gross income of such beneficiary.(B)ExceptionsSubparagraph (A) shall not apply to—(i)an abortion—(I)in the case of a pregnancy that is the result of an act of rape or incest, or(II)in the case where a woman suffers from a physical disorder, physical injury, or physical illness that would, as certified by a physician, place the woman in danger of death unless an abortion is performed, including a life-endangering physical condition caused by or arising from the pregnancy, and(ii)the treatment of any infection, injury, disease, or disorder that has been caused by or exacerbated by the performance of an abortion..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.CEnhanced wellness incentives251.Providing financial incentives for treatment compliance(a)Limitation on exception for wellness programs under HIPAA discrimination rules(1)Employee Retirement Income Security Act of 1974 amendmentSection 702(b)(2) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1182(b)(2)) is amended by adding after and below subparagraph (B) the following:In applying subparagraph (B), a group health plan (or a health insurance issuer with respect to health insurance coverage) may vary premiums and cost-sharing by up to 50 percent of the value of the benefits under the plan (or coverage) based on participation (or lack of participation) in a standards-based wellness program..(2)PHSA amendmentSection 2702(b)(2) of the Public Health Service Act (42 U.S.C. 300gg–1(b)(2)) is amended by adding after and below subparagraph (B) the following:In applying subparagraph (B), a group health plan (or a health insurance issuer with respect to health insurance coverage) may vary premiums and cost-sharing by up to 50 percent of the value of the benefits under the plan (or coverage) based on participation (or lack of participation) in a standards-based wellness program..(3)IRC amendmentSection 9802(b)(2) of the Internal Revenue Code of 1986 is amended by adding after and below subparagraph (B) the following:In applying subparagraph (B), a group health plan may vary premiums and cost-sharing by up to 50 percent of the value of the benefits under the plan based on participation (or lack of participation) in a standards-based wellness program..(b)Effective dateThe amendments made by subsection (a) shall apply to plan years beginning more than 1 year after the date of the enactment of this Act.IIIImproving Access to Insurance for Vulnerable AmericansAEliminating barriers to insurance coverage301.Elimination of certain requirements for guaranteed availability in individual market(a)In generalSection 2741(b) of the Public Health Service Act (42 U.S.C. 300gg–41(b)) is amended—(1)in paragraph (1)—(A)by striking (1)(A) and inserting (1); and(B)by striking and (B) and all that follows up to the semicolon at the end;(2)by adding and at the end of paragraph (2);(3)in paragraph (3)—(A)by striking (1)(A) and inserting (1); and(B)by striking the semicolon at the end and inserting a period; and(4)by striking paragraphs (4) and (5).(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act.BEnsuring coverage for individuals with preexisting conditions and multiple health care needs through high risk pools311.Improvement of high risk poolsSection 2745 of the Public Health Service Act (42 U.S.C. 300gg–45) is amended—(1)in subsection (a), by adding at the end the following: The Secretary shall provide from the funds appropriated under subsection (d)(3)(A) a grant of up to $5,000,000 to each State that has not created a qualified high risk pool as of September 1, 2013, for the State's costs of creation and initial operation of such a pool.;(2)in paragraphs (1) and (2) of subsection (b), by striking and (2)(A) and inserting (2)(A), (3)(B), and (4) each place it appears;(3)in subsection (b)(3), by inserting with respect to funds made available for fiscal years before fiscal year 2014, after applicable standard risks,;(4)by adding at the end of subsection (b) the following new paragraph:(5)Verification of citizenship or alien qualification(A)In generalNotwithstanding any other provision of law, effective upon the date of the enactment of this paragraph, only citizens and nationals of the United States shall be eligible to participate in a qualified high risk pool that receives funds under this section.(B)Condition of participationAs a condition of a State receiving such funds under this subsection for a fiscal year beginning with fiscal year 2014, the Secretary shall require the State to certify, to the satisfaction of the Secretary, that such State requires all applicants for coverage in the qualified high risk pool to provide satisfactory documentation of citizenship or nationality in a manner consistent with section 1903(x) of the Social Security Act.(C)RecordsThe Secretary shall keep sufficient records such that a determination of citizenship or nationality only has to be made once for any individual under this paragraph.; and(5)in subsection (d)—(A)in paragraphs (1)(B) and (2) by striking paragraph (4) and inserting paragraph (6);(B)in paragraph (4), by striking or (2) and inserting (2), (3)(B), or (4);(C)by redesignating paragraphs (3) through (5) as paragraphs (5) through (7), respectively; and(D)by inserting after paragraph (2) the following:(3)Authorization of appropriations for fiscal year 2014There are authorized to be appropriated for fiscal year 2014—(A)$50,000,000 to carry out the second sentence of subsection (a); and(B)$2,450,000,000 which, subject to paragraph (6), shall be made available for allotments under subsection (b)(2).(4)Authorization of appropriations for fiscal years 2015 through 2023There are authorized to be appropriated $2,500,000,000 for each of fiscal years 2015 through 2023 which, subject to paragraph (6), shall be made available for allotments under subsection (b)(2)..IVEncouraging a More Competitive Health Care MarketAExpanding patient choice 401.Cooperative governing of individual health insurance coverage(a)In GeneralTitle XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended by adding at the end the following new part:DCooperative Governing of Individual Health Insurance Coverage2795.DefinitionsIn this part:(1)Primary stateThe term primary State means, with respect to individual health insurance coverage offered by a health insurance issuer, the State designated by the issuer as the State whose covered laws shall govern the health insurance issuer in the sale of such coverage under this part. An issuer, with respect to a particular policy, may only designate one such State as its primary State with respect to all such coverage it offers. Such an issuer may not change the designated primary State with respect to individual health insurance coverage once the policy is issued, except that such a change may be made upon renewal of the policy. With respect to such designated State, the issuer is deemed to be doing business in that State.(2)Secondary stateThe term secondary State means, with respect to individual health insurance coverage offered by a health insurance issuer, any State that is not the primary State. In the case of a health insurance issuer that is selling a policy in, or to a resident of, a secondary State, the issuer is deemed to be doing business in that secondary State.(3)Health insurance issuerThe term health insurance issuer has the meaning given such term in section 2791(b)(2), except that such an issuer must be licensed in the primary State and be qualified to sell individual health insurance coverage in that State.(4)Individual health insurance coverageThe term individual health insurance coverage means health insurance coverage offered in the individual market, as defined in section 2791(e)(1).(5)Applicable state authorityThe term applicable State authority means, with respect to a health insurance issuer in a State, the State insurance commissioner or official or officials designated by the State to enforce the requirements of this title for the State with respect to the issuer.(6)Hazardous financial conditionThe term hazardous financial condition means that, based on its present or reasonably anticipated financial condition, a health insurance issuer is unlikely to be able—(A)to meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or(B)to pay other obligations in the normal course of business.(7)Covered laws(A)In generalThe term covered laws means the laws, rules, regulations, agreements, and orders governing the insurance business pertaining to—(i)individual health insurance coverage issued by a health insurance issuer;(ii)the offer, sale, rating (including medical underwriting), renewal, and issuance of individual health insurance coverage to an individual;(iii)the provision to an individual in relation to individual health insurance coverage of health care and insurance related services;(iv)the provision to an individual in relation to individual health insurance coverage of management, operations, and investment activities of a health insurance issuer; and(v)the provision to an individual in relation to individual health insurance coverage of loss control and claims administration for a health insurance issuer with respect to liability for which the issuer provides insurance.(B)ExceptionSuch term does not include any law, rule, regulation, agreement, or order governing the use of care or cost management techniques, including any requirement related to provider contracting, network access or adequacy, health care data collection, or quality assurance.(8)StateThe term State means the 50 States and includes the District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Northern Mariana Islands.(9)Unfair claims settlement practicesThe term unfair claims settlement practices means only the following practices:(A)Knowingly misrepresenting to claimants and insured individuals relevant facts or policy provisions relating to coverage at issue.(B)Failing to acknowledge with reasonable promptness pertinent communications with respect to claims arising under policies.(C)Failing to adopt and implement reasonable standards for the prompt investigation and settlement of claims arising under policies.(D)Failing to effectuate prompt, fair, and equitable settlement of claims submitted in which liability has become reasonably clear.(E)Refusing to pay claims without conducting a reasonable investigation.(F)Failing to affirm or deny coverage of claims within a reasonable period of time after having completed an investigation related to those claims.(G)A pattern or practice of compelling insured individuals or their beneficiaries to institute suits to recover amounts due under its policies by offering substantially less than the amounts ultimately recovered in suits brought by them.(H)A pattern or practice of attempting to settle or settling claims for less than the amount that a reasonable person would believe the insured individual or his or her beneficiary was entitled by reference to written or printed advertising material accompanying or made part of an application.(I)Attempting to settle or settling claims on the basis of an application that was materially altered without notice to, or knowledge or consent of, the insured.(J)Failing to provide forms necessary to present claims within 15 calendar days of a requests with reasonable explanations regarding their use.(K)Attempting to cancel a policy in less time than that prescribed in the policy or by the law of the primary State.(10)Fraud and abuseThe term fraud and abuse means an act or omission committed by a person who, knowingly and with intent to defraud, commits, or conceals any material information concerning, one or more of the following:(A)Presenting, causing to be presented or preparing with knowledge or belief that it will be presented to or by an insurer, a reinsurer, broker or its agent, false information as part of, in support of or concerning a fact material to one or more of the following:(i)An application for the issuance or renewal of an insurance policy or reinsurance contract.(ii)The rating of an insurance policy or reinsurance contract.(iii)A claim for payment or benefit pursuant to an insurance policy or reinsurance contract.(iv)Premiums paid on an insurance policy or reinsurance contract.(v)Payments made in accordance with the terms of an insurance policy or reinsurance contract.(vi)A document filed with the commissioner or the chief insurance regulatory official of another jurisdiction.(vii)The financial condition of an insurer or reinsurer.(viii)The formation, acquisition, merger, reconsolidation, dissolution or withdrawal from one or more lines of insurance or reinsurance in all or part of a State by an insurer or reinsurer.(ix)The issuance of written evidence of insurance.(x)The reinstatement of an insurance policy.(B)Solicitation or acceptance of new or renewal insurance risks on behalf of an insurer reinsurer or other person engaged in the business of insurance by a person who knows or should know that the insurer or other person responsible for the risk is insolvent at the time of the transaction.(C)Transaction of the business of insurance in violation of laws requiring a license, certificate of authority or other legal authority for the transaction of the business of insurance.(D)Attempt to commit, aiding or abetting in the commission of, or conspiracy to commit the acts or omissions specified in this paragraph.2796.Application of law(a)In GeneralExcept as provided in section 601(c) of the American Health Care Reform Act of 2013, the covered laws of the primary State shall apply to individual health insurance coverage offered by a health insurance issuer in the primary State and in any secondary State, but only if the coverage and issuer comply with the conditions of this section with respect to the offering of coverage in any secondary State.(b)Exemptions From Covered Laws in a Secondary StateExcept as provided in this section, a health insurance issuer with respect to its offer, sale, rating (including medical underwriting), renewal, and issuance of individual health insurance coverage in any secondary State is exempt from any covered laws of the secondary State (and any rules, regulations, agreements, or orders sought or issued by such State under or related to such covered laws) to the extent that such laws would—(1)make unlawful, or regulate, directly or indirectly, the operation of the health insurance issuer operating in the secondary State, except that any secondary State may require such an issuer—(A)to pay, on a nondiscriminatory basis, applicable premium and other taxes (including high risk pool assessments) which are levied on insurers and surplus lines insurers, brokers, or policyholders under the laws of the State;(B)to register with and designate the State insurance commissioner as its agent solely for the purpose of receiving service of legal documents or process;(C)to submit to an examination of its financial condition by the State insurance commissioner in any State in which the issuer is doing business to determine the issuer’s financial condition, if—(i)the State insurance commissioner of the primary State has not done an examination within the period recommended by the National Association of Insurance Commissioners; and(ii)any such examination is conducted in accordance with the examiners’ handbook of the National Association of Insurance Commissioners and is coordinated to avoid unjustified duplication and unjustified repetition;(D)to comply with a lawful order issued—(i)in a delinquency proceeding commenced by the State insurance commissioner if there has been a finding of financial impairment under subparagraph (C); or(ii)in a voluntary dissolution proceeding;(E)to comply with an injunction issued by a court of competent jurisdiction, upon a petition by the State insurance commissioner alleging that the issuer is in hazardous financial condition;(F)to participate, on a nondiscriminatory basis, in any insurance insolvency guaranty association or similar association to which a health insurance issuer in the State is required to belong;(G)to comply with any State law regarding fraud and abuse (as defined in section 2795(10)), except that if the State seeks an injunction regarding the conduct described in this subparagraph, such injunction must be obtained from a court of competent jurisdiction;(H)to comply with any State law regarding unfair claims settlement practices (as defined in section 2795(9)); or(I)to comply with the applicable requirements for independent review under section 2798 with respect to coverage offered in the State;(2)require any individual health insurance coverage issued by the issuer to be countersigned by an insurance agent or broker residing in that Secondary State; or(3)otherwise discriminate against the issuer issuing insurance in both the primary State and in any secondary State.(c)Clear and Conspicuous DisclosureA health insurance issuer shall provide the following notice, in 12-point bold type, in any insurance coverage offered in a secondary State under this part by such a health insurance issuer and at renewal of the policy, with the 5 blank spaces therein being appropriately filled with the name of the health insurance issuer, the name of primary State, the name of the secondary State, the name of the secondary State, and the name of the secondary State, respectively, for the coverage concerned:NoticeThis policy is issued by _____ and is governed by the laws and regulations of the State of _____, and it has met all the laws of that State as determined by that State’s Department of Insurance. This policy may be less expensive than others because it is not subject to all of the insurance laws and regulations of the State of _____, including coverage of some services or benefits mandated by the law of the State of _____. Additionally, this policy is not subject to all of the consumer protection laws or restrictions on rate changes of the State of _____. As with all insurance products, before purchasing this policy, you should carefully review the policy and determine what health care services the policy covers and what benefits it provides, including any exclusions, limitations, or conditions for such services or benefits..(d)Prohibition on Certain Reclassifications and Premium Increases(1)In generalFor purposes of this section, a health insurance issuer that provides individual health insurance coverage to an individual under this part in a primary or secondary State may not upon renewal—(A)move or reclassify the individual insured under the health insurance coverage from the class such individual is in at the time of issue of the contract based on the health-status related factors of the individual; or(B)increase the premiums assessed the individual for such coverage based on a health status-related factor or change of a health status-related factor or the past or prospective claim experience of the insured individual.(2)ConstructionNothing in paragraph (1) shall be construed to prohibit a health insurance issuer—(A)from terminating or discontinuing coverage or a class of coverage in accordance with subsections (b) and (c) of section 2742;(B)from raising premium rates for all policy holders within a class based on claims experience;(C)from changing premiums or offering discounted premiums to individuals who engage in wellness activities at intervals prescribed by the issuer, if such premium changes or incentives—(i)are disclosed to the consumer in the insurance contract;(ii)are based on specific wellness activities that are not applicable to all individuals; and(iii)are not obtainable by all individuals to whom coverage is offered;(D)from reinstating lapsed coverage; or(E)from retroactively adjusting the rates charged an insured individual if the initial rates were set based on material misrepresentation by the individual at the time of issue.(e)Prior Offering of Policy in Primary StateA health insurance issuer may not offer for sale individual health insurance coverage in a secondary State unless that coverage is currently offered for sale in the primary State.(f)Licensing of Agents or Brokers for Health Insurance IssuersAny State may require that a person acting, or offering to act, as an agent or broker for a health insurance issuer with respect to the offering of individual health insurance coverage obtain a license from that State, with commissions or other compensation subject to the provisions of the laws of that State, except that a State may not impose any qualification or requirement which discriminates against a nonresident agent or broker.(g)Documents for Submission to State Insurance CommissionerEach health insurance issuer issuing individual health insurance coverage in both primary and secondary States shall submit—(1)to the insurance commissioner of each State in which it intends to offer such coverage, before it may offer individual health insurance coverage in such State—(A)a copy of the plan of operation or feasibility study or any similar statement of the policy being offered and its coverage (which shall include the name of its primary State and its principal place of business);(B)written notice of any change in its designation of its primary State; and(C)written notice from the issuer of the issuer’s compliance with all the laws of the primary State; and(2)to the insurance commissioner of each secondary State in which it offers individual health insurance coverage, a copy of the issuer’s quarterly financial statement submitted to the primary State, which statement shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by—(A)a member of the American Academy of Actuaries; or(B)a qualified loss reserve specialist.(h)Power of Courts To Enjoin ConductNothing in this section shall be construed to affect the authority of any Federal or State court to enjoin—(1)the solicitation or sale of individual health insurance coverage by a health insurance issuer to any person or group who is not eligible for such insurance; or(2)the solicitation or sale of individual health insurance coverage that violates the requirements of the law of a secondary State which are described in subparagraphs (A) through (H) of section 2796(b)(1).(i)Power of Secondary States To Take Administrative ActionNothing in this section shall be construed to affect the authority of any State to enjoin conduct in violation of that State’s laws described in section 2796(b)(1).(j)State Powers To Enforce State Laws(1)In generalSubject to the provisions of subsection (b)(1)(G) (relating to injunctions) and paragraph (2), nothing in this section shall be construed to affect the authority of any State to make use of any of its powers to enforce the laws of such State with respect to which a health insurance issuer is not exempt under subsection (b).(2)Courts of competent jurisdictionIf a State seeks an injunction regarding the conduct described in paragraphs (1) and (2) of subsection (h), such injunction must be obtained from a Federal or State court of competent jurisdiction.(k)States’ Authority To SueNothing in this section shall affect the authority of any State to bring action in any Federal or State court.(l)Generally Applicable LawsNothing in this section shall be construed to affect the applicability of State laws generally applicable to persons or corporations.(m)Guaranteed Availability of Coverage to HIPAA Eligible IndividualsTo the extent that a health insurance issuer is offering coverage in a primary State that does not accommodate residents of secondary States or does not provide a working mechanism for residents of a secondary State, and the issuer is offering coverage under this part in such secondary State which has not adopted a qualified high risk pool as its acceptable alternative mechanism (as defined in section 2744(c)(2)), the issuer shall, with respect to any individual health insurance coverage offered in a secondary State under this part, comply with the guaranteed availability requirements for eligible individuals in section 2741.2797.Primary State must meet Federal floor before issuer may sell into secondary StatesA health insurance issuer may not offer, sell, or issue individual health insurance coverage in a secondary State if the State insurance commissioner does not use a risk-based capital formula for the determination of capital and surplus requirements for all health insurance issuers.2798.Independent external appeals procedures(a)Right to External AppealA health insurance issuer may not offer, sell, or issue individual health insurance coverage in a secondary State under the provisions of this title unless—(1)both the secondary State and the primary State have legislation or regulations in place establishing an independent review process for individuals who are covered by individual health insurance coverage, or(2)in any case in which the requirements of subparagraph (A) are not met with respect to the either of such States, the issuer provides an independent review mechanism substantially identical (as determined by the applicable State authority of such State) to that prescribed in the Health Carrier External Review Model Act of the National Association of Insurance Commissioners for all individuals who purchase insurance coverage under the terms of this part, except that, under such mechanism, the review is conducted by an independent medical reviewer, or a panel of such reviewers, with respect to whom the requirements of subsection (b) are met.(b)Qualifications of Independent Medical ReviewersIn the case of any independent review mechanism referred to in subsection (a)(2)—(1)In generalIn referring a denial of a claim to an independent medical reviewer, or to any panel of such reviewers, to conduct independent medical review, the issuer shall ensure that—(A)each independent medical reviewer meets the qualifications described in paragraphs (2) and (3);(B)with respect to each review, each reviewer meets the requirements of paragraph (4) and the reviewer, or at least 1 reviewer on the panel, meets the requirements described in paragraph (5); and(C)compensation provided by the issuer to each reviewer is consistent with paragraph (6).(2)Licensure and expertiseEach independent medical reviewer shall be a physician (allopathic or osteopathic) or health care professional who—(A)is appropriately credentialed or licensed in 1 or more States to deliver health care services; and(B)typically treats the condition, makes the diagnosis, or provides the type of treatment under review.(3)Independence(A)In generalSubject to subparagraph (B), each independent medical reviewer in a case shall—(i)not be a related party (as defined in paragraph (7));(ii)not have a material familial, financial, or professional relationship with such a party; and(iii)not otherwise have a conflict of interest with such a party (as determined under regulations).(B)ExceptionNothing in subparagraph (A) shall be construed to—(i)prohibit an individual, solely on the basis of affiliation with the issuer, from serving as an independent medical reviewer if—(I)a non-affiliated individual is not reasonably available;(II)the affiliated individual is not involved in the provision of items or services in the case under review;(III)the fact of such an affiliation is disclosed to the issuer and the enrollee (or authorized representative) and neither party objects; and(IV)the affiliated individual is not an employee of the issuer and does not provide services exclusively or primarily to or on behalf of the issuer;(ii)prohibit an individual who has staff privileges at the institution where the treatment involved takes place from serving as an independent medical reviewer merely on the basis of such affiliation if the affiliation is disclosed to the issuer and the enrollee (or authorized representative), and neither party objects; or(iii)prohibit receipt of compensation by an independent medical reviewer from an entity if the compensation is provided consistent with paragraph (6).(4)Practicing health care professional in same field(A)In generalIn a case involving treatment, or the provision of items or services—(i)by a physician, a reviewer shall be a practicing physician (allopathic or osteopathic) of the same or similar specialty, as a physician who, acting within the appropriate scope of practice within the State in which the service is provided or rendered, typically treats the condition, makes the diagnosis, or provides the type of treatment under review; or(ii)by a non-physician health care professional, the reviewer, or at least 1 member of the review panel, shall be a practicing non-physician health care professional of the same or similar specialty as the non-physician health care professional who, acting within the appropriate scope of practice within the State in which the service is provided or rendered, typically treats the condition, makes the diagnosis, or provides the type of treatment under review.(B)Practicing definedFor purposes of this paragraph, the term practicing means, with respect to an individual who is a physician or other health care professional, that the individual provides health care services to individual patients on average at least 2 days per week.(5)Pediatric expertiseIn the case of an external review relating to a child, a reviewer shall have expertise under paragraph (2) in pediatrics.(6)Limitations on reviewer compensationCompensation provided by the issuer to an independent medical reviewer in connection with a review under this section shall—(A)not exceed a reasonable level; and(B)not be contingent on the decision rendered by the reviewer.(7)Related party definedFor purposes of this section, the term related party means, with respect to a denial of a claim under a coverage relating to an enrollee, any of the following:(A)The issuer involved, or any fiduciary, officer, director, or employee of the issuer.(B)The enrollee (or authorized representative).(C)The health care professional that provides the items or services involved in the denial.(D)The institution at which the items or services (or treatment) involved in the denial are provided.(E)The manufacturer of any drug or other item that is included in the items or services involved in the denial.(F)Any other party determined under any regulations to have a substantial interest in the denial involved.(8)DefinitionsFor purposes of this subsection:(A)EnrolleeThe term enrollee means, with respect to health insurance coverage offered by a health insurance issuer, an individual enrolled with the issuer to receive such coverage.(B)Health care professionalThe term health care professional means an individual who is licensed, accredited, or certified under State law to provide specified health care services and who is operating within the scope of such licensure, accreditation, or certification.2799.Enforcement(a)In GeneralSubject to subsection (b) and except as provided in section 601(c) of the American Health Care Reform Act of 2013, with respect to specific individual health insurance coverage the primary State for such coverage has sole jurisdiction to enforce the primary State’s covered laws in the primary State and any secondary State.(b)Secondary State’s AuthorityNothing in subsection (a) shall be construed to affect the authority of a secondary State to enforce its laws as set forth in the exception specified in section 2796(b)(1).(c)Court InterpretationIn reviewing action initiated by the applicable secondary State authority, the court of competent jurisdiction shall apply the covered laws of the primary State.(d)Notice of Compliance FailureIn the case of individual health insurance coverage offered in a secondary State that fails to comply with the covered laws of the primary State, the applicable State authority of the secondary State may notify the applicable State authority of the primary State..(b)Effective DateThe amendment made by subsection (a) shall apply to individual health insurance coverage offered, issued, or sold after the date that is one year after the date of the enactment of this Act.(c)GAO Ongoing Study and Reports(1)StudyThe Comptroller General of the United States shall conduct an ongoing study concerning the effect of the amendment made by subsection (a) on—(A)the number of uninsured and under-insured;(B)the availability and cost of health insurance policies for individuals with pre-existing medical conditions;(C)the availability and cost of health insurance policies generally;(D)the elimination or reduction of different types of benefits under health insurance policies offered in different States; and(E)cases of fraud or abuse relating to health insurance coverage offered under such amendment and the resolution of such cases.(2)Annual reportsThe Comptroller General shall submit to Congress an annual report, after the end of each of the 5 years following the effective date of the amendment made by subsection (a), on the ongoing study conducted under paragraph (1).BMcCarran-Ferguson reform 411.Restoring the application of antitrust laws to health sector insurers(a)Amendment to McCarran-Ferguson ActSection 3 of the Act of March 9, 1945 (15 U.S.C. 1013), commonly known as the McCarran-Ferguson Act, is amended by adding at the end the following:(c)(1)Nothing contained in this Act shall modify, impair, or supersede the operation of any of the antitrust laws with respect to the business of health insurance (including the business of dental insurance). For purposes of the preceding sentence, the term antitrust laws has the meaning given it in subsection (a) of the first section of the Clayton Act, except that such term includes section 5 of the Federal Trade Commission Act to the extent that such section 5 applies to unfair methods of competition.(2)For purposes of paragraph (1), the term business of health insurance (including the business of dental insurance) does not include—(A)the business of life insurance (including annuities); or(B)the business of property or casualty insurance, including but not limited to, any insurance or benefits defined as ‘excepted benefits’ under paragraph (1), subparagraphs (B) or (C) of paragraph (2), or paragraph (3) of section 9832(c) of the Internal Revenue Code of 1986 (26 U.S.C. 9832(c)) whether offered separately or in combination with insurance or benefits described in paragraph (2)(A) of such section..(b)Related ProvisionFor purposes of section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent such section applies to unfair methods of competition, section 3(c) of the McCarran-Ferguson Act shall apply with respect to the business of health insurance without regard to whether such business is carried on for profit, notwithstanding the definition of Corporation contained in section 4 of the Federal Trade Commission Act.CMedicare Price Transparency 421.Public availability of Medicare claims data(a)In generalSection 1128J of the Social Security Act (42 U.S.C. 1320a–7k) is amended by adding at the end the following new subsection:(f)Public availability of medicare claims data(1)In generalThe Secretary shall, to the extent consistent with applicable information, privacy, security, and disclosure laws, including the regulations promulgated under the Health Insurance Portability and Accountability Act of 1996 and section 552a of title 5, United States Code, make available to the public claims and payment data of the Department of Health and Human Services related to title XVIII, including data on payments made to any provider of services or supplier under such title.(2)Implementation(A)In generalNot later than December 31, 2014, the Secretary shall promulgate regulations to carry out this subsection.(B)RequirementsThe regulations promulgated under subparagraph (A) shall ensure that—(i)the data described in paragraph (1) is made available to the public through a searchable database that the public can access at no cost;(ii)such database—(I)includes the amount paid to each provider of services or supplier under title XVIII, the items or services for which such payment was made, and the location of the provider of services or supplier;(II)is organized based on the specialty or the type of provider of services or supplier involved;(III)is searchable based on the type of items or services furnished; and(IV)includes a disclaimer that the aggregate data in the database does not reflect on the quality of the items or services furnished or of the provider of services or supplier who furnished the items or services; and(iii)each provider of services or supplier in the database is identified by a unique identifier that is available to the public (such as the National Provider Identifier of the provider of services or supplier).(C)Scope of dataThe database shall include data for fiscal year 2014, and each year fiscal year thereafter..(b)Information not exempt under the Freedom of Information ActThe term personnel and medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion of personal privacy, as used in section 552(b)(6) of title 5, United States Code, does not include the information required to be made available to the public under section 1128J(f) of the Social Security Act, as added by subsection (a).DState transparency portals 431.Providing information on health coverage options and health care providers(a)State-Based portalA State (by itself or jointly with other States) may contract with a private entity to establish a Health Plan and Provider Portal Web site (referred to in this section as a plan portal) for the purposes of providing standardized information—(1)on health insurance plans that have been certified to be available for purchase in that State; and(2)on price and quality information on health care providers (including physicians, hospitals, and other health care institutions).(b)Prohibitions(1)Direct EnrollmentA plan portal may not directly enroll individuals in health insurance plans or under a State Medicaid plan or a State children’s health insurance plan.(2)Conflicts of interest(A)CompaniesA health insurance issuer offering a health insurance plan through a plan portal may not—(i)be the private entity developing and maintaining a plan portal under this section; or(ii)have an ownership interest in such private entity or in the plan portal.(B)IndividualsAn individual employed by a health insurance issuer offering a health insurance plan through a plan portal may not serve as a director or officer for—(i)the private entity developing and maintaining a plan portal under this section; or(ii)the plan portal.(c)ConstructionNothing in this section shall be construed to prohibit health insurance brokers and agents from—(1)utilizing the plan portal for any purpose; or(2)marketing or offering health insurance products.(d)State definedIn this section, the term State has the meaning given such term for purposes of title XIX of the Social Security Act.(e)Health insurance plansFor purposes of this section, the term health insurance plan does not include coverage of excepted benefits, as defined in section 2791(c) of the Public Health Service Act (42 U.S.C. 300gg–91(c)).(f)Authorization of appropriationsThere are authorized to be appropriated $50,000,000 for fiscal year 2014 to provide funding for the Secretary of Health and Human Services to award grants to States to enter into contracts to establish a portal plan under this section, to remain available until expended.EProtecting the Doctor-Patient Relationship 441.Rule of constructionNothing in this Act shall be construed to interfere with the doctor-patient relationship or the practice of medicine.442.Repeal of Federal Coordinating Council for Comparative Effectiveness ResearchEffective on the date of the enactment of this Act, section 804 of the American Recovery and Reinvestment Act of 2009 is repealed.FAssociation Health Plans451.Rules governing association health plans(a)In GeneralSubtitle B of title I of the Employee Retirement Income Security Act of 1974 is amended by adding after part 7 the following new part:8RULES GOVERNING ASSOCIATION HEALTH PLANS801.Association health plans(a)In GeneralFor purposes of this part, the term association health plan means a group health plan whose sponsor is (or is deemed under this part to be) described in subsection (b).(b)SponsorshipThe sponsor of a group health plan is described in this subsection if such sponsor—(1)is organized and maintained in good faith, with a constitution and bylaws specifically stating its purpose and providing for periodic meetings on at least an annual basis, as a bona fide trade association, a bona fide industry association (including a rural electric cooperative association or a rural telephone cooperative association), a bona fide professional association, or a bona fide chamber of commerce (or similar bona fide business association, including a corporation or similar organization that operates on a cooperative basis (within the meaning of section 1381 of the Internal Revenue Code of 1986)), for substantial purposes other than that of obtaining or providing medical care;(2)is established as a permanent entity which receives the active support of its members and requires for membership payment on a periodic basis of dues or payments necessary to maintain eligibility for membership in the sponsor; and(3)does not condition membership, such dues or payments, or coverage under the plan on the basis of health status-related factors with respect to the employees of its members (or affiliated members), or the dependents of such employees, and does not condition such dues or payments on the basis of group health plan participation.Any sponsor consisting of an association of entities which meet the requirements of paragraphs (1), (2), and (3) shall be deemed to be a sponsor described in this subsection.802.Certification of association health plans(a)In GeneralThe applicable authority shall prescribe by regulation a procedure under which, subject to subsection (b), the applicable authority shall certify association health plans which apply for certification as meeting the requirements of this part.(b)StandardsUnder the procedure prescribed pursuant to subsection (a), in the case of an association health plan that provides at least one benefit option which does not consist of health insurance coverage, the applicable authority shall certify such plan as meeting the requirements of this part only if the applicable authority is satisfied that the applicable requirements of this part are met (or, upon the date on which the plan is to commence operations, will be met) with respect to the plan.(c)Requirements Applicable to Certified PlansAn association health plan with respect to which certification under this part is in effect shall meet the applicable requirements of this part, effective on the date of certification (or, if later, on the date on which the plan is to commence operations).(d)Requirements for Continued CertificationThe applicable authority may provide by regulation for continued certification of association health plans under this part.(e)Class Certification for Fully Insured PlansThe applicable authority shall establish a class certification procedure for association health plans under which all benefits consist of health insurance coverage. Under such procedure, the applicable authority shall provide for the granting of certification under this part to the plans in each class of such association health plans upon appropriate filing under such procedure in connection with plans in such class and payment of the prescribed fee under section 807(a).(f)Certification of Self-Insured Association Health PlansAn association health plan which offers one or more benefit options which do not consist of health insurance coverage may be certified under this part only if such plan consists of any of the following:(1)a plan which offered such coverage on the date of the enactment of this part,(2)a plan under which the sponsor does not restrict membership to one or more trades and businesses or industries and whose eligible participating employers represent a broad cross-section of trades and businesses or industries, or(3)a plan whose eligible participating employers represent one or more trades or businesses, or one or more industries, consisting of any of the following: agriculture; equipment and automobile dealerships; barbering and cosmetology; certified public accounting practices; child care; construction; dance, theatrical and orchestra productions; disinfecting and pest control; financial services; fishing; food service establishments; hospitals; labor organizations; logging; manufacturing (metals); mining; medical and dental practices; medical laboratories; professional consulting services; sanitary services; transportation (local and freight); warehousing; wholesaling/distributing; or any other trade or business or industry which has been indicated as having average or above-average risk or health claims experience by reason of State rate filings, denials of coverage, proposed premium rate levels, or other means demonstrated by such plan in accordance with regulations.803.Requirements relating to sponsors and boards of trustees(a)SponsorThe requirements of this subsection are met with respect to an association health plan if the sponsor has met (or is deemed under this part to have met) the requirements of section 801(b) for a continuous period of not less than 3 years ending with the date of the application for certification under this part.(b)Board of TrusteesThe requirements of this subsection are met with respect to an association health plan if the following requirements are met:(1)Fiscal controlThe plan is operated, pursuant to a trust agreement, by a board of trustees which has complete fiscal control over the plan and which is responsible for all operations of the plan.(2)Rules of operation and financial controlsThe board of trustees has in effect rules of operation and financial controls, based on a 3-year plan of operation, adequate to carry out the terms of the plan and to meet all requirements of this title applicable to the plan.(3)Rules governing relationship to participating employers and to contractors(A)Board membership(i)In generalExcept as provided in clauses (ii) and (iii), the members of the board of trustees are individuals selected from individuals who are the owners, officers, directors, or employees of the participating employers or who are partners in the participating employers and actively participate in the business.(ii)Limitation(I)General ruleExcept as provided in subclauses (II) and (III), no such member is an owner, officer, director, or employee of, or partner in, a contract administrator or other service provider to the plan.(II)Limited exception for providers of services solely on behalf of the sponsorOfficers or employees of a sponsor which is a service provider (other than a contract administrator) to the plan may be members of the board if they constitute not more than 25 percent of the membership of the board and they do not provide services to the plan other than on behalf of the sponsor.(III)Treatment of providers of medical careIn the case of a sponsor which is an association whose membership consists primarily of providers of medical care, subclause (I) shall not apply in the case of any service provider described in subclause (I) who is a provider of medical care under the plan.(iii)Certain plans excludedClause (i) shall not apply to an association health plan which is in existence on the date of the enactment of this part.(B)Sole authorityThe board has sole authority under the plan to approve applications for participation in the plan and to contract with a service provider to administer the day-to-day affairs of the plan.(c)Treatment of Franchise NetworksIn the case of a group health plan which is established and maintained by a franchiser for a franchise network consisting of its franchisees—(1)the requirements of subsection (a) and section 801(a) shall be deemed met if such requirements would otherwise be met if the franchiser were deemed to be the sponsor referred to in section 801(b), such network were deemed to be an association described in section 801(b), and each franchisee were deemed to be a member (of the association and the sponsor) referred to in section 801(b); and(2)the requirements of section 804(a)(1) shall be deemed met.The Secretary may by regulation define for purposes of this subsection the terms franchiser, franchise network, and franchisee.804.Participation and coverage requirements(a)Covered Employers and IndividualsThe requirements of this subsection are met with respect to an association health plan if, under the terms of the plan—(1)each participating employer must be—(A)a member of the sponsor,(B)the sponsor, or(C)an affiliated member of the sponsor with respect to which the requirements of subsection (b) are met,except that, in the case of a sponsor which is a professional association or other individual-based association, if at least one of the officers, directors, or employees of an employer, or at least one of the individuals who are partners in an employer and who actively participates in the business, is a member or such an affiliated member of the sponsor, participating employers may also include such employer; and(2)all individuals commencing coverage under the plan after certification under this part must be—(A)active or retired owners (including self-employed individuals), officers, directors, or employees of, or partners in, participating employers; or(B)the beneficiaries of individuals described in subparagraph (A).(b)Coverage of Previously Uninsured EmployeesIn the case of an association health plan in existence on the date of the enactment of this part, an affiliated member of the sponsor of the plan may be offered coverage under the plan as a participating employer only if—(1)the affiliated member was an affiliated member on the date of certification under this part; or(2)during the 12-month period preceding the date of the offering of such coverage, the affiliated member has not maintained or contributed to a group health plan with respect to any of its employees who would otherwise be eligible to participate in such association health plan.(c)Individual Market UnaffectedThe requirements of this subsection are met with respect to an association health plan if, under the terms of the plan, no participating employer may provide health insurance coverage in the individual market for any employee not covered under the plan which is similar to the coverage contemporaneously provided to employees of the employer under the plan, if such exclusion of the employee from coverage under the plan is based on a health status-related factor with respect to the employee and such employee would, but for such exclusion on such basis, be eligible for coverage under the plan.(d)Prohibition of Discrimination Against Employers and Employees Eligible To ParticipateThe requirements of this subsection are met with respect to an association health plan if—(1)under the terms of the plan, all employers meeting the preceding requirements of this section are eligible to qualify as participating employers for all geographically available coverage options, unless, in the case of any such employer, participation or contribution requirements of the type referred to in section 2711 of the Public Health Service Act are not met;(2)upon request, any employer eligible to participate is furnished information regarding all coverage options available under the plan; and(3)the applicable requirements of sections 701, 702, and 703 are met with respect to the plan.805.Other requirements relating to plan documents, contribution rates, and benefit options(a)In GeneralThe requirements of this section are met with respect to an association health plan if the following requirements are met:(1)Contents of governing instrumentsThe instruments governing the plan include a written instrument, meeting the requirements of an instrument required under section 402(a)(1), which—(A)provides that the board of trustees serves as the named fiduciary required for plans under section 402(a)(1) and serves in the capacity of a plan administrator (referred to in section 3(16)(A));(B)provides that the sponsor of the plan is to serve as plan sponsor (referred to in section 3(16)(B)); and(C)incorporates the requirements of section 806.(2)Contribution rates must be nondiscriminatory(A)The contribution rates for any participating small employer do not vary on the basis of any health status-related factor in relation to employees of such employer or their beneficiaries and do not vary on the basis of the type of business or industry in which such employer is engaged.(B)Nothing in this title or any other provision of law shall be construed to preclude an association health plan, or a health insurance issuer offering health insurance coverage in connection with an association health plan, from—(i)setting contribution rates based on the claims experience of the plan; or(ii)varying contribution rates for small employers in a State to the extent that such rates could vary using the same methodology employed in such State for regulating premium rates in the small group market with respect to health insurance coverage offered in connection with bona fide associations (within the meaning of section 2791(d)(3) of the Public Health Service Act),subject to the requirements of section 702(b) relating to contribution rates.(3)Floor for number of covered individuals with respect to certain plansIf any benefit option under the plan does not consist of health insurance coverage, the plan has as of the beginning of the plan year not fewer than 1,000 participants and beneficiaries.(4)Marketing requirements(A)In generalIf a benefit option which consists of health insurance coverage is offered under the plan, State-licensed insurance agents shall be used to distribute to small employers coverage which does not consist of health insurance coverage in a manner comparable to the manner in which such agents are used to distribute health insurance coverage.(B)State-licensed insurance agentsFor purposes of subparagraph (A), the term State-licensed insurance agents means one or more agents who are licensed in a State and are subject to the laws of such State relating to licensure, qualification, testing, examination, and continuing education of persons authorized to offer, sell, or solicit health insurance coverage in such State.(5)Regulatory requirementsSuch other requirements as the applicable authority determines are necessary to carry out the purposes of this part, which shall be prescribed by the applicable authority by regulation.(b)Ability of Association Health Plans To Design Benefit OptionsSubject to section 514(d), nothing in this part or any provision of State law (as defined in section 514(c)(1)) shall be construed to preclude an association health plan, or a health insurance issuer offering health insurance coverage in connection with an association health plan, from exercising its sole discretion in selecting the specific items and services consisting of medical care to be included as benefits under such plan or coverage, except (subject to section 514) in the case of (1) any law to the extent that it is not preempted under section 731(a)(1) with respect to matters governed by section 711, 712, or 713, (2) any law of the State with which filing and approval of a policy type offered by the plan was initially obtained to the extent that such law prohibits an exclusion of a specific disease from such coverage, or (3) any law described in section 601(c) of the American Health Care Reform Act of 2013.806.Maintenance of reserves and provisions for solvency for plans providing health benefits in addition to health insurance coverage(a)In GeneralThe requirements of this section are met with respect to an association health plan if—(1)the benefits under the plan consist solely of health insurance coverage; or(2)if the plan provides any additional benefit options which do not consist of health insurance coverage, the plan—(A)establishes and maintains reserves with respect to such additional benefit options, in amounts recommended by the qualified actuary, consisting of—(i)a reserve sufficient for unearned contributions;(ii)a reserve sufficient for benefit liabilities which have been incurred, which have not been satisfied, and for which risk of loss has not yet been transferred, and for expected administrative costs with respect to such benefit liabilities;(iii)a reserve sufficient for any other obligations of the plan; and(iv)a reserve sufficient for a margin of error and other fluctuations, taking into account the specific circumstances of the plan; and(B)establishes and maintains aggregate and specific excess/stop loss insurance and solvency indemnification, with respect to such additional benefit options for which risk of loss has not yet been transferred, as follows:(i)The plan shall secure aggregate excess/stop loss insurance for the plan with an attachment point which is not greater than 125 percent of expected gross annual claims. The applicable authority may by regulation provide for upward adjustments in the amount of such percentage in specified circumstances in which the plan specifically provides for and maintains reserves in excess of the amounts required under subparagraph (A).(ii)The plan shall secure specific excess/stop loss insurance for the plan with an attachment point which is at least equal to an amount recommended by the plan’s qualified actuary. The applicable authority may by regulation provide for adjustments in the amount of such insurance in specified circumstances in which the plan specifically provides for and maintains reserves in excess of the amounts required under subparagraph (A).(iii)The plan shall secure indemnification insurance for any claims which the plan is unable to satisfy by reason of a plan termination.Any person issuing to a plan insurance described in clause (i), (ii), or (iii) of subparagraph (B) shall notify the Secretary of any failure of premium payment meriting cancellation of the policy prior to undertaking such a cancellation. Any regulations prescribed by the applicable authority pursuant to clause (i) or (ii) of subparagraph (B) may allow for such adjustments in the required levels of excess/stop loss insurance as the qualified actuary may recommend, taking into account the specific circumstances of the plan.(b)Minimum Surplus in Addition to Claims ReservesIn the case of any association health plan described in subsection (a)(2), the requirements of this subsection are met if the plan establishes and maintains surplus in an amount at least equal to—(1)$500,000, or(2)such greater amount (but not greater than $2,000,000) as may be set forth in regulations prescribed by the applicable authority, considering the level of aggregate and specific excess/stop loss insurance provided with respect to such plan and other factors related to solvency risk, such as the plan’s projected levels of participation or claims, the nature of the plan’s liabilities, and the types of assets available to assure that such liabilities are met.(c)Additional RequirementsIn the case of any association health plan described in subsection (a)(2), the applicable authority may provide such additional requirements relating to reserves, excess/stop loss insurance, and indemnification insurance as the applicable authority considers appropriate. Such requirements may be provided by regulation with respect to any such plan or any class of such plans.(d)Adjustments for Excess/Stop Loss InsuranceThe applicable authority may provide for adjustments to the levels of reserves otherwise required under subsections (a) and (b) with respect to any plan or class of plans to take into account excess/stop loss insurance provided with respect to such plan or plans.(e)Alternative Means of ComplianceThe applicable authority may permit an association health plan described in subsection (a)(2) to substitute, for all or part of the requirements of this section (except subsection (a)(2)(B)(iii)), such security, guarantee, hold-harmless arrangement, or other financial arrangement as the applicable authority determines to be adequate to enable the plan to fully meet all its financial obligations on a timely basis and is otherwise no less protective of the interests of participants and beneficiaries than the requirements for which it is substituted. The applicable authority may take into account, for purposes of this subsection, evidence provided by the plan or sponsor which demonstrates an assumption of liability with respect to the plan. Such evidence may be in the form of a contract of indemnification, lien, bonding, insurance, letter of credit, recourse under applicable terms of the plan in the form of assessments of participating employers, security, or other financial arrangement.(f)Measures To Ensure Continued Payment of Benefits by Certain Plans in Distress(1)Payments by certain plans to association health plan fund(A)In generalIn the case of an association health plan described in subsection (a)(2), the requirements of this subsection are met if the plan makes payments into the Association Health Plan Fund under this subparagraph when they are due. Such payments shall consist of annual payments in the amount of $5,000, and, in addition to such annual payments, such supplemental payments as the Secretary may determine to be necessary under paragraph (2). Payments under this paragraph are payable to the Fund at the time determined by the Secretary. Initial payments are due in advance of certification under this part. Payments shall continue to accrue until a plan’s assets are distributed pursuant to a termination procedure.(B)Penalties for failure to make paymentsIf any payment is not made by a plan when it is due, a late payment charge of not more than 100 percent of the payment which was not timely paid shall be payable by the plan to the Fund.(C)Continued duty of the secretaryThe Secretary shall not cease to carry out the provisions of paragraph (2) on account of the failure of a plan to pay any payment when due.(2)Payments by secretary to continue excess/stop loss insurance coverage and indemnification insurance coverage for certain plansIn any case in which the applicable authority determines that there is, or that there is reason to believe that there will be: (A) a failure to take necessary corrective actions under section 809(a) with respect to an association health plan described in subsection (a)(2); or (B) a termination of such a plan under section 809(b) or 810(b)(8) (and, if the applicable authority is not the Secretary, certifies such determination to the Secretary), the Secretary shall determine the amounts necessary to make payments to an insurer (designated by the Secretary) to maintain in force excess/stop loss insurance coverage or indemnification insurance coverage for such plan, if the Secretary determines that there is a reasonable expectation that, without such payments, claims would not be satisfied by reason of termination of such coverage. The Secretary shall, to the extent provided in advance in appropriation Acts, pay such amounts so determined to the insurer designated by the Secretary.(3)Association health plan fund(A)In generalThere is established on the books of the Treasury a fund to be known as the Association Health Plan Fund. The Fund shall be available for making payments pursuant to paragraph (2). The Fund shall be credited with payments received pursuant to paragraph (1)(A), penalties received pursuant to paragraph (1)(B); and earnings on investments of amounts of the Fund under subparagraph (B).(B)InvestmentWhenever the Secretary determines that the moneys of the fund are in excess of current needs, the Secretary may request the investment of such amounts as the Secretary determines advisable by the Secretary of the Treasury in obligations issued or guaranteed by the United States.(g)Excess/Stop Loss InsuranceFor purposes of this section—(1)Aggregate excess/stop loss insuranceThe term aggregate excess/stop loss insurance means, in connection with an association health plan, a contract—(A)under which an insurer (meeting such minimum standards as the applicable authority may prescribe by regulation) provides for payment to the plan with respect to aggregate claims under the plan in excess of an amount or amounts specified in such contract;(B)which is guaranteed renewable; and(C)which allows for payment of premiums by any third party on behalf of the insured plan.(2)Specific excess/stop loss insuranceThe term specific excess/stop loss insurance means, in connection with an association health plan, a contract—(A)under which an insurer (meeting such minimum standards as the applicable authority may prescribe by regulation) provides for payment to the plan with respect to claims under the plan in connection with a covered individual in excess of an amount or amounts specified in such contract in connection with such covered individual;(B)which is guaranteed renewable; and(C)which allows for payment of premiums by any third party on behalf of the insured plan.(h)Indemnification InsuranceFor purposes of this section, the term indemnification insurance means, in connection with an association health plan, a contract—(1)under which an insurer (meeting such minimum standards as the applicable authority may prescribe by regulation) provides for payment to the plan with respect to claims under the plan which the plan is unable to satisfy by reason of a termination pursuant to section 809(b) (relating to mandatory termination);(2)which is guaranteed renewable and noncancellable for any reason (except as the applicable authority may prescribe by regulation); and(3)which allows for payment of premiums by any third party on behalf of the insured plan.(i)ReservesFor purposes of this section, the term reserves means, in connection with an association health plan, plan assets which meet the fiduciary standards under part 4 and such additional requirements regarding liquidity as the applicable authority may prescribe by regulation.(j)Solvency Standards Working Group(1)In generalWithin 90 days after the date of the enactment of this part, the applicable authority shall establish a Solvency Standards Working Group. In prescribing the initial regulations under this section, the applicable authority shall take into account the recommendations of such Working Group.(2)MembershipThe Working Group shall consist of not more than 15 members appointed by the applicable authority. The applicable authority shall include among persons invited to membership on the Working Group at least one of each of the following:(A)a representative of the National Association of Insurance Commissioners;(B)a representative of the American Academy of Actuaries;(C)a representative of the State governments, or their interests;(D)a representative of existing self-insured arrangements, or their interests;(E)a representative of associations of the type referred to in section 801(b)(1), or their interests; and(F)a representative of multiemployer plans that are group health plans, or their interests.807.Requirements for application and related requirements(a)Filing FeeUnder the procedure prescribed pursuant to section 802(a), an association health plan shall pay to the applicable authority at the time of filing an application for certification under this part a filing fee in the amount of $5,000, which shall be available in the case of the Secretary, to the extent provided in appropriation Acts, for the sole purpose of administering the certification procedures applicable with respect to association health plans.(b)Information To Be Included in Application for CertificationAn application for certification under this part meets the requirements of this section only if it includes, in a manner and form which shall be prescribed by the applicable authority by regulation, at least the following information:(1)Identifying informationThe names and addresses of—(A)the sponsor; and(B)the members of the board of trustees of the plan.(2)States in which plan intends to do businessThe States in which participants and beneficiaries under the plan are to be located and the number of them expected to be located in each such State.(3)Bonding requirementsEvidence provided by the board of trustees that the bonding requirements of section 412 will be met as of the date of the application or (if later) commencement of operations.(4)Plan documentsA copy of the documents governing the plan (including any bylaws and trust agreements), the summary plan description, and other material describing the benefits that will be provided to participants and beneficiaries under the plan.(5)Agreements with service providersA copy of any agreements between the plan and contract administrators and other service providers.(6)Funding reportIn the case of association health plans providing benefits options in addition to health insurance coverage, a report setting forth information with respect to such additional benefit options determined as of a date within the 120-day period ending with the date of the application, including the following:(A)ReservesA statement, certified by the board of trustees of the plan, and a statement of actuarial opinion, signed by a qualified actuary, that all applicable requirements of section 806 are or will be met in accordance with regulations which the applicable authority shall prescribe.(B)Adequacy of contribution ratesA statement of actuarial opinion, signed by a qualified actuary, which sets forth a description of the extent to which contribution rates are adequate to provide for the payment of all obligations and the maintenance of required reserves under the plan for the 12-month period beginning with such date within such 120-day period, taking into account the expected coverage and experience of the plan. If the contribution rates are not fully adequate, the statement of actuarial opinion shall indicate the extent to which the rates are inadequate and the changes needed to ensure adequacy.(C)Current and projected value of assets and liabilitiesA statement of actuarial opinion signed by a qualified actuary, which sets forth the current value of the assets and liabilities accumulated under the plan and a projection of the assets, liabilities, income, and expenses of the plan for the 12-month period referred to in subparagraph (B). The income statement shall identify separately the plan’s administrative expenses and claims.(D)Costs of coverage to be charged and other expensesA statement of the costs of coverage to be charged, including an itemization of amounts for administration, reserves, and other expenses associated with the operation of the plan.(E)Other informationAny other information as may be determined by the applicable authority, by regulation, as necessary to carry out the purposes of this part.(c)Filing Notice of Certification With StatesA certification granted under this part to an association health plan shall not be effective unless written notice of such certification is filed with the applicable State authority of each State in which at least 25 percent of the participants and beneficiaries under the plan are located. For purposes of this subsection, an individual shall be considered to be located in the State in which a known address of such individual is located or in which such individual is employed.(d)Notice of Material ChangesIn the case of any association health plan certified under this part, descriptions of material changes in any information which was required to be submitted with the application for the certification under this part shall be filed in such form and manner as shall be prescribed by the applicable authority by regulation. The applicable authority may require by regulation prior notice of material changes with respect to specified matters which might serve as the basis for suspension or revocation of the certification.(e)Reporting Requirements for Certain Association Health PlansAn association health plan certified under this part which provides benefit options in addition to health insurance coverage for such plan year shall meet the requirements of section 103 by filing an annual report under such section which shall include information described in subsection (b)(6) with respect to the plan year and, notwithstanding section 104(a)(1)(A), shall be filed with the applicable authority not later than 90 days after the close of the plan year (or on such later date as may be prescribed by the applicable authority). The applicable authority may require by regulation such interim reports as it considers appropriate.(f)Engagement of Qualified ActuaryThe board of trustees of each association health plan which provides benefits options in addition to health insurance coverage and which is applying for certification under this part or is certified under this part shall engage, on behalf of all participants and beneficiaries, a qualified actuary who shall be responsible for the preparation of the materials comprising information necessary to be submitted by a qualified actuary under this part. The qualified actuary shall utilize such assumptions and techniques as are necessary to enable such actuary to form an opinion as to whether the contents of the matters reported under this part—(1)are in the aggregate reasonably related to the experience of the plan and to reasonable expectations; and(2)represent such actuary’s best estimate of anticipated experience under the plan.The opinion by the qualified actuary shall be made with respect to, and shall be made a part of, the annual report.808.Notice requirements for voluntary terminationExcept as provided in section 809(b), an association health plan which is or has been certified under this part may terminate (upon or at any time after cessation of accruals in benefit liabilities) only if the board of trustees, not less than 60 days before the proposed termination date—(1)provides to the participants and beneficiaries a written notice of intent to terminate stating that such termination is intended and the proposed termination date;(2)develops a plan for winding up the affairs of the plan in connection with such termination in a manner which will result in timely payment of all benefits for which the plan is obligated; and(3)submits such plan in writing to the applicable authority.Actions required under this section shall be taken in such form and manner as may be prescribed by the applicable authority by regulation.809.Corrective actions and mandatory termination(a)Actions To Avoid Depletion of ReservesAn association health plan which is certified under this part and which provides benefits other than health insurance coverage shall continue to meet the requirements of section 806, irrespective of whether such certification continues in effect. The board of trustees of such plan shall determine quarterly whether the requirements of section 806 are met. In any case in which the board determines that there is reason to believe that there is or will be a failure to meet such requirements, or the applicable authority makes such a determination and so notifies the board, the board shall immediately notify the qualified actuary engaged by the plan, and such actuary shall, not later than the end of the next following month, make such recommendations to the board for corrective action as the actuary determines necessary to ensure compliance with section 806. Not later than 30 days after receiving from the actuary recommendations for corrective actions, the board shall notify the applicable authority (in such form and manner as the applicable authority may prescribe by regulation) of such recommendations of the actuary for corrective action, together with a description of the actions (if any) that the board has taken or plans to take in response to such recommendations. The board shall thereafter report to the applicable authority, in such form and frequency as the applicable authority may specify to the board, regarding corrective action taken by the board until the requirements of section 806 are met.(b)Mandatory TerminationIn any case in which—(1)the applicable authority has been notified under subsection (a) (or by an issuer of excess/stop loss insurance or indemnity insurance pursuant to section 806(a)) of a failure of an association health plan which is or has been certified under this part and is described in section 806(a)(2) to meet the requirements of section 806 and has not been notified by the board of trustees of the plan that corrective action has restored compliance with such requirements; and(2)the applicable authority determines that there is a reasonable expectation that the plan will continue to fail to meet the requirements of section 806,the board of trustees of the plan shall, at the direction of the applicable authority, terminate the plan and, in the course of the termination, take such actions as the applicable authority may require, including satisfying any claims referred to in section 806(a)(2)(B)(iii) and recovering for the plan any liability under subsection (a)(2)(B)(iii) or (e) of section 806, as necessary to ensure that the affairs of the plan will be, to the maximum extent possible, wound up in a manner which will result in timely provision of all benefits for which the plan is obligated.810.Trusteeship by the Secretary of insolvent association health plans providing health benefits in addition to health insurance coverage(a)Appointment of Secretary as Trustee for Insolvent PlansWhenever the Secretary determines that an association health plan which is or has been certified under this part and which is described in section 806(a)(2) will be unable to provide benefits when due or is otherwise in a financially hazardous condition, as shall be defined by the Secretary by regulation, the Secretary shall, upon notice to the plan, apply to the appropriate United States district court for appointment of the Secretary as trustee to administer the plan for the duration of the insolvency. The plan may appear as a party and other interested persons may intervene in the proceedings at the discretion of the court. The court shall appoint such Secretary trustee if the court determines that the trusteeship is necessary to protect the interests of the participants and beneficiaries or providers of medical care or to avoid any unreasonable deterioration of the financial condition of the plan. The trusteeship of such Secretary shall continue until the conditions described in the first sentence of this subsection are remedied or the plan is terminated.(b)Powers as TrusteeThe Secretary, upon appointment as trustee under subsection (a), shall have the power—(1)to do any act authorized by the plan, this title, or other applicable provisions of law to be done by the plan administrator or any trustee of the plan;(2)to require the transfer of all (or any part) of the assets and records of the plan to the Secretary as trustee;(3)to invest any assets of the plan which the Secretary holds in accordance with the provisions of the plan, regulations prescribed by the Secretary, and applicable provisions of law;(4)to require the sponsor, the plan administrator, any participating employer, and any employee organization representing plan participants to furnish any information with respect to the plan which the Secretary as trustee may reasonably need in order to administer the plan;(5)to collect for the plan any amounts due the plan and to recover reasonable expenses of the trusteeship;(6)to commence, prosecute, or defend on behalf of the plan any suit or proceeding involving the plan;(7)to issue, publish, or file such notices, statements, and reports as may be required by the Secretary by regulation or required by any order of the court;(8)to terminate the plan (or provide for its termination in accordance with section 809(b)) and liquidate the plan assets, to restore the plan to the responsibility of the sponsor, or to continue the trusteeship;(9)to provide for the enrollment of plan participants and beneficiaries under appropriate coverage options; and(10)to do such other acts as may be necessary to comply with this title or any order of the court and to protect the interests of plan participants and beneficiaries and providers of medical care.(c)Notice of AppointmentAs soon as practicable after the Secretary’s appointment as trustee, the Secretary shall give notice of such appointment to—(1)the sponsor and plan administrator;(2)each participant;(3)each participating employer; and(4)if applicable, each employee organization which, for purposes of collective bargaining, represents plan participants.(d)Additional DutiesExcept to the extent inconsistent with the provisions of this title, or as may be otherwise ordered by the court, the Secretary, upon appointment as trustee under this section, shall be subject to the same duties as those of a trustee under section 704 of title 11, United States Code, and shall have the duties of a fiduciary for purposes of this title.(e)Other ProceedingsAn application by the Secretary under this subsection may be filed notwithstanding the pendency in the same or any other court of any bankruptcy, mortgage foreclosure, or equity receivership proceeding, or any proceeding to reorganize, conserve, or liquidate such plan or its property, or any proceeding to enforce a lien against property of the plan.(f)Jurisdiction of Court(1)In generalUpon the filing of an application for the appointment as trustee or the issuance of a decree under this section, the court to which the application is made shall have exclusive jurisdiction of the plan involved and its property wherever located with the powers, to the extent consistent with the purposes of this section, of a court of the United States having jurisdiction over cases under chapter 11 of title 11, United States Code. Pending an adjudication under this section such court shall stay, and upon appointment by it of the Secretary as trustee, such court shall continue the stay of, any pending mortgage foreclosure, equity receivership, or other proceeding to reorganize, conserve, or liquidate the plan, the sponsor, or property of such plan or sponsor, and any other suit against any receiver, conservator, or trustee of the plan, the sponsor, or property of the plan or sponsor. Pending such adjudication and upon the appointment by it of the Secretary as trustee, the court may stay any proceeding to enforce a lien against property of the plan or the sponsor or any other suit against the plan or the sponsor.(2)VenueAn action under this section may be brought in the judicial district where the sponsor or the plan administrator resides or does business or where any asset of the plan is situated. A district court in which such action is brought may issue process with respect to such action in any other judicial district.(g)PersonnelIn accordance with regulations which shall be prescribed by the Secretary, the Secretary shall appoint, retain, and compensate accountants, actuaries, and other professional service personnel as may be necessary in connection with the Secretary’s service as trustee under this section.811.State assessment authority(a)In GeneralNotwithstanding section 514, a State may impose by law a contribution tax on an association health plan described in section 806(a)(2), if the plan commenced operations in such State after the date of the enactment of this part.(b)Contribution TaxFor purposes of this section, the term contribution tax imposed by a State on an association health plan means any tax imposed by such State if—(1)such tax is computed by applying a rate to the amount of premiums or contributions, with respect to individuals covered under the plan who are residents of such State, which are received by the plan from participating employers located in such State or from such individuals;(2)the rate of such tax does not exceed the rate of any tax imposed by such State on premiums or contributions received by insurers or health maintenance organizations for health insurance coverage offered in such State in connection with a group health plan;(3)such tax is otherwise nondiscriminatory; and(4)the amount of any such tax assessed on the plan is reduced by the amount of any tax or assessment otherwise imposed by the State on premiums, contributions, or both received by insurers or health maintenance organizations for health insurance coverage, aggregate excess/stop loss insurance (as defined in section 806(g)(1)), specific excess/stop loss insurance (as defined in section 806(g)(2)), other insurance related to the provision of medical care under the plan, or any combination thereof provided by such insurers or health maintenance organizations in such State in connection with such plan.812.Definitions and rules of construction(a)DefinitionsFor purposes of this part—(1)Group health planThe term group health plan has the meaning provided in section 733(a)(1) (after applying subsection (b) of this section).(2)Medical careThe term medical care has the meaning provided in section 733(a)(2).(3)Health insurance coverageThe term health insurance coverage has the meaning provided in section 733(b)(1).(4)Health insurance issuerThe term health insurance issuer has the meaning provided in section 733(b)(2).(5)Applicable authorityThe term applicable authority means the Secretary, except that, in connection with any exercise of the Secretary’s authority regarding which the Secretary is required under section 506(d) to consult with a State, such term means the Secretary, in consultation with such State.(6)Health status-related factorThe term health status-related factor has the meaning provided in section 733(d)(2).(7)Individual market(A)In generalThe term individual market means the market for health insurance coverage offered to individuals other than in connection with a group health plan.(B)Treatment of very small groups(i)In generalSubject to clause (ii), such term includes coverage offered in connection with a group health plan that has fewer than 2 participants as current employees or participants described in section 732(d)(3) on the first day of the plan year.(ii)State exceptionClause (i) shall not apply in the case of health insurance coverage offered in a State if such State regulates the coverage described in such clause in the same manner and to the same extent as coverage in the small group market (as defined in section 2791(e)(5) of the Public Health Service Act) is regulated by such State.(8)Participating employerThe term participating employer means, in connection with an association health plan, any employer, if any individual who is an employee of such employer, a partner in such employer, or a self-employed individual who is such employer (or any dependent, as defined under the terms of the plan, of such individual) is or was covered under such plan in connection with the status of such individual as such an employee, partner, or self-employed individual in relation to the plan.(9)Applicable state authorityThe term applicable State authority means, with respect to a health insurance issuer in a State, the State insurance commissioner or official or officials designated by the State to enforce the requirements of title XXVII of the Public Health Service Act for the State involved with respect to such issuer.(10)Qualified actuaryThe term qualified actuary means an individual who is a member of the American Academy of Actuaries.(11)Affiliated memberThe term affiliated member means, in connection with a sponsor—(A)a person who is otherwise eligible to be a member of the sponsor but who elects an affiliated status with the sponsor,(B)in the case of a sponsor with members which consist of associations, a person who is a member of any such association and elects an affiliated status with the sponsor, or(C)in the case of an association health plan in existence on the date of the enactment of this part, a person eligible to be a member of the sponsor or one of its member associations.(12)Large employerThe term large employer means, in connection with a group health plan with respect to a plan year, an employer who employed an average of at least 51 employees on business days during the preceding calendar year and who employs at least 2 employees on the first day of the plan year.(13)Small employerThe term small employer means, in connection with a group health plan with respect to a plan year, an employer who is not a large employer.(b)Rules of Construction(1)Employers and employeesFor purposes of determining whether a plan, fund, or program is an employee welfare benefit plan which is an association health plan, and for purposes of applying this title in connection with such plan, fund, or program so determined to be such an employee welfare benefit plan—(A)in the case of a partnership, the term employer (as defined in section 3(5)) includes the partnership in relation to the partners, and the term employee (as defined in section 3(6)) includes any partner in relation to the partnership; and(B)in the case of a self-employed individual, the term employer (as defined in section 3(5)) and the term employee (as defined in section 3(6)) shall include such individual.(2)Plans, funds, and programs treated as employee welfare benefit plansIn the case of any plan, fund, or program which was established or is maintained for the purpose of providing medical care (through the purchase of insurance or otherwise) for employees (or their dependents) covered thereunder and which demonstrates to the Secretary that all requirements for certification under this part would be met with respect to such plan, fund, or program if such plan, fund, or program were a group health plan, such plan, fund, or program shall be treated for purposes of this title as an employee welfare benefit plan on and after the date of such demonstration..(b)Conforming Amendments to Preemption Rules(1)Section 514(b)(6) of such Act (29 U.S.C. 1144(b)(6)) is amended by adding at the end the following new subparagraph:(E)The preceding subparagraphs of this paragraph do not apply with respect to any State law in the case of an association health plan which is certified under part 8..(2)Section 514 of such Act (29 U.S.C. 1144) is amended—(A)in subsection (b)(4), by striking Subsection (a) and inserting Subsections (a) and (f);(B)in subsection (b)(5), by striking subsection (a) in subparagraph (A) and inserting subsection (a) of this section and subsections (a)(2)(B) and (b) of section 805, and by striking subsection (a) in subparagraph (B) and inserting subsection (a) of this section or subsection (a)(2)(B) or (b) of section 805; and(C)by adding at the end the following new subsection:(f)(1)Except as provided in subsection (b)(4), the provisions of this title shall supersede any and all State laws insofar as they may now or hereafter preclude, or have the effect of precluding, a health insurance issuer from offering health insurance coverage in connection with an association health plan which is certified under part 8.(2)Except as provided in paragraphs (4) and (5) of subsection (b) of this section—(A)In any case in which health insurance coverage of any policy type is offered under an association health plan certified under part 8 to a participating employer operating in such State, the provisions of this title shall supersede any and all laws of such State insofar as they may preclude a health insurance issuer from offering health insurance coverage of the same policy type to other employers operating in the State which are eligible for coverage under such association health plan, whether or not such other employers are participating employers in such plan.(B)In any case in which health insurance coverage of any policy type is offered in a State under an association health plan certified under part 8 and the filing, with the applicable State authority (as defined in section 812(a)(9)), of the policy form in connection with such policy type is approved by such State authority, the provisions of this title shall supersede any and all laws of any other State in which health insurance coverage of such type is offered, insofar as they may preclude, upon the filing in the same form and manner of such policy form with the applicable State authority in such other State, the approval of the filing in such other State.(3)Nothing in subsection (b)(6)(E) or the preceding provisions of this subsection shall be construed, with respect to health insurance issuers or health insurance coverage, to supersede or impair the law of any State—(A)providing solvency standards or similar standards regarding the adequacy of insurer capital, surplus, reserves, or contributions, or(B)relating to prompt payment of claims.(4)For additional provisions relating to association health plans, see subsections (a)(2)(B) and (b) of section 805.(5)For purposes of this subsection, the term association health plan has the meaning provided in section 801(a), and the terms health insurance coverage, participating employer, and health insurance issuer have the meanings provided such terms in section 812, respectively..(3)Section 514(b)(6)(A) of such Act (29 U.S.C. 1144(b)(6)(A)) is amended—(A)in clause (i)(II), by striking and at the end;(B)in clause (ii), by inserting and which does not provide medical care (within the meaning of section 733(a)(2)), after arrangement,, and by striking title. and inserting title, and; and(C)by adding at the end the following new clause:(iii)subject to subparagraph (E), in the case of any other employee welfare benefit plan which is a multiple employer welfare arrangement and which provides medical care (within the meaning of section 733(a)(2)), any law of any State which regulates insurance may apply..(4)Section 514(d) of such Act (29 U.S.C. 1144(d)) is amended—(A)by striking Nothing and inserting (1) Except as provided in paragraph (2), nothing; and(B)by adding at the end the following new paragraph:(2)Nothing in any other provision of law enacted on or after the date of the enactment of this paragraph shall be construed to alter, amend, modify, invalidate, impair, or supersede any provision of this title, except by specific cross-reference to the affected section..(c)Plan SponsorSection 3(16)(B) of such Act (29 U.S.C. 102(16)(B)) is amended by adding at the end the following new sentence: Such term also includes a person serving as the sponsor of an association health plan under part 8..(d)Disclosure of Solvency Protections Related to Self-Insured and Fully Insured Options Under Association Health PlansSection 102(b) of such Act (29 U.S.C. 102(b)) is amended by adding at the end the following: An association health plan shall include in its summary plan description, in connection with each benefit option, a description of the form of solvency or guarantee fund protection secured pursuant to this Act or applicable State law, if any..(e)Savings ClauseSection 731(c) of such Act is amended by inserting or part 8 after this part.(f)Report to the Congress Regarding Certification of Self-Insured Association Health PlansNot later than January 1, 2014, the Secretary of Labor shall report to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate the effect association health plans have had, if any, on reducing the number of uninsured individuals.(g)Clerical AmendmentThe table of contents in section 1 of the Employee Retirement Income Security Act of 1974 is amended by inserting after the item relating to section 734 the following new items:Part 8—Rules Governing Association Health Plans801. Association health plans.802. Certification of association health plans.803. Requirements relating to sponsors and boards of trustees.804. Participation and coverage requirements.805. Other requirements relating to plan documents, contribution rates, and benefit options.806. Maintenance of reserves and provisions for solvency for plans providing health benefits in addition to health insurance coverage.807. Requirements for application and related requirements.808. Notice requirements for voluntary termination.809. Corrective actions and mandatory termination.810. Trusteeship by the Secretary of insolvent association health plans providing health benefits in addition to health insurance coverage.811. State assessment authority.812. Definitions and rules of construction..452.Clarification of treatment of single employer arrangementsSection 3(40)(B) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(40)(B)) is amended—(1)in clause (i), by inserting after control group, the following: except that, in any case in which the benefit referred to in subparagraph (A) consists of medical care (as defined in section 812(a)(2)), two or more trades or businesses, whether or not incorporated, shall be deemed a single employer for any plan year of such plan, or any fiscal year of such other arrangement, if such trades or businesses are within the same control group during such year or at any time during the preceding 1-year period,;(2)in clause (iii), by striking (iii) the determination and inserting the following:(iii)(I)in any case in which the benefit referred to in subparagraph (A) consists of medical care (as defined in section 812(a)(2)), the determination of whether a trade or business is under common control with another trade or business shall be determined under regulations of the Secretary applying principles consistent and coextensive with the principles applied in determining whether employees of two or more trades or businesses are treated as employed by a single employer under section 4001(b), except that, for purposes of this paragraph, an interest of greater than 25 percent may not be required as the minimum interest necessary for common control, or(II)in any other case, the determination;(3)by redesignating clauses (iv) and (v) as clauses (v) and (vi), respectively; and(4)by inserting after clause (iii) the following new clause:(iv)in any case in which the benefit referred to in subparagraph (A) consists of medical care (as defined in section 812(a)(2)), in determining, after the application of clause (i), whether benefits are provided to employees of two or more employers, the arrangement shall be treated as having only one participating employer if, after the application of clause (i), the number of individuals who are employees and former employees of any one participating employer and who are covered under the arrangement is greater than 75 percent of the aggregate number of all individuals who are employees or former employees of participating employers and who are covered under the arrangement,.453.Enforcement provisions relating to association health plans(a)Criminal Penalties for Certain Willful MisrepresentationsSection 501 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1131) is amended by adding at the end the following new subsection:(c)Any person who willfully falsely represents, to any employee, any employee’s beneficiary, any employer, the Secretary, or any State, a plan or other arrangement established or maintained for the purpose of offering or providing any benefit described in section 3(1) to employees or their beneficiaries as—(1)being an association health plan which has been certified under part 8;(2)having been established or maintained under or pursuant to one or more collective bargaining agreements which are reached pursuant to collective bargaining described in section 8(d) of the National Labor Relations Act (29 U.S.C. 158(d)) or paragraph Fourth of section 2 of the Railway Labor Act (45 U.S.C. 152, paragraph Fourth) or which are reached pursuant to labor-management negotiations under similar provisions of State public employee relations laws; or(3)being a plan or arrangement described in section 3(40)(A)(i),shall, upon conviction, be imprisoned not more than 5 years, be fined under title 18, United States Code, or both..(b)Cease Activities OrdersSection 502 of such Act (29 U.S.C. 1132) is amended by adding at the end the following new subsection:(n)Association Health Plan Cease and Desist Orders(1)In generalSubject to paragraph (2), upon application by the Secretary showing the operation, promotion, or marketing of an association health plan (or similar arrangement providing benefits consisting of medical care (as defined in section 733(a)(2))) that—(A)is not certified under part 8, is subject under section 514(b)(6) to the insurance laws of any State in which the plan or arrangement offers or provides benefits, and is not licensed, registered, or otherwise approved under the insurance laws of such State; or(B)is an association health plan certified under part 8 and is not operating in accordance with the requirements under part 8 for such certification,a district court of the United States shall enter an order requiring that the plan or arrangement cease activities.(2)ExceptionParagraph (1) shall not apply in the case of an association health plan or other arrangement if the plan or arrangement shows that—(A)all benefits under it referred to in paragraph (1) consist of health insurance coverage; and(B)with respect to each State in which the plan or arrangement offers or provides benefits, the plan or arrangement is operating in accordance with applicable State laws that are not superseded under section 514.(3)Additional equitable reliefThe court may grant such additional equitable relief, including any relief available under this title, as it deems necessary to protect the interests of the public and of persons having claims for benefits against the plan..(c)Responsibility for Claims ProcedureSection 503 of such Act (29 U.S.C. 1133) is amended by inserting (a) In general.— before In accordance, and by adding at the end the following new subsection:(b)Association Health PlansThe terms of each association health plan which is or has been certified under part 8 shall require the board of trustees or the named fiduciary (as applicable) to ensure that the requirements of this section are met in connection with claims filed under the plan..454.Cooperation between Federal and State authoritiesSection 506 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1136) is amended by adding at the end the following new subsection:(d)Consultation With States With Respect to Association Health Plans(1)Agreements with statesThe Secretary shall consult with the State recognized under paragraph (2) with respect to an association health plan regarding the exercise of—(A)the Secretary’s authority under sections 502 and 504 to enforce the requirements for certification under part 8; and(B)the Secretary’s authority to certify association health plans under part 8 in accordance with regulations of the Secretary applicable to certification under part 8.(2)Recognition of primary domicile stateIn carrying out paragraph (1), the Secretary shall ensure that only one State will be recognized, with respect to any particular association health plan, as the State with which consultation is required. In carrying out this paragraph—(A)in the case of a plan which provides health insurance coverage (as defined in section 812(a)(3)), such State shall be the State with which filing and approval of a policy type offered by the plan was initially obtained, and(B)in any other case, the Secretary shall take into account the places of residence of the participants and beneficiaries under the plan and the State in which the trust is maintained..455.Effective date and transitional and other rules(a)Effective DateThe amendments made by this subtitle shall take effect 1 year after the date of the enactment of this Act. The Secretary of Labor shall first issue all regulations necessary to carry out the amendments made by this subtitle within 1 year after the date of the enactment of this Act.(b)Treatment of Certain Existing Health Benefits Programs(1)In generalIn any case in which, as of the date of the enactment of this Act, an arrangement is maintained in a State for the purpose of providing benefits consisting of medical care for the employees and beneficiaries of its participating employers, at least 200 participating employers make contributions to such arrangement, such arrangement has been in existence for at least 10 years, and such arrangement is licensed under the laws of one or more States to provide such benefits to its participating employers, upon the filing with the applicable authority (as defined in section 812(a)(5) of the Employee Retirement Income Security Act of 1974 (as amended by this subtitle)) by the arrangement of an application for certification of the arrangement under part 8 of subtitle B of title I of such Act—(A)such arrangement shall be deemed to be a group health plan for purposes of title I of such Act;(B)the requirements of sections 801(a) and 803(a) of the Employee Retirement Income Security Act of 1974 shall be deemed met with respect to such arrangement;(C)the requirements of section 803(b) of such Act shall be deemed met, if the arrangement is operated by a board of directors which—(i)is elected by the participating employers, with each employer having one vote; and(ii)has complete fiscal control over the arrangement and which is responsible for all operations of the arrangement;(D)the requirements of section 804(a) of such Act shall be deemed met with respect to such arrangement; and(E)the arrangement may be certified by any applicable authority with respect to its operations in any State only if it operates in such State on the date of certification.The provisions of this subsection shall cease to apply with respect to any such arrangement at such time after the date of the enactment of this Act as the applicable requirements of this subsection are not met with respect to such arrangement.(2)DefinitionsFor purposes of this subsection, the terms group health plan, medical care, and participating employer shall have the meanings provided in section 812 of the Employee Retirement Income Security Act of 1974, except that the reference in paragraph (7) of such section to an association health plan shall be deemed a reference to an arrangement referred to in this subsection.VReforming Medical Liability Law501.Encouraging speedy resolution of claimsThe time for the commencement of a health care lawsuit shall be 3 years after the date of manifestation of injury or 1 year after the claimant discovers, or through the use of reasonable diligence should have discovered, the injury, whichever occurs first. In no event shall the time for commencement of a health care lawsuit exceed 3 years after the date of manifestation of injury unless tolled for any of the following—(1)upon proof of fraud;(2)intentional concealment; or(3)the presence of a foreign body, which has no therapeutic or diagnostic purpose or effect, in the person of the injured person.Actions by a minor shall be commenced within 3 years from the date of the alleged manifestation of injury except that actions by a minor under the full age of 6 years shall be commenced within 3 years of manifestation of injury or prior to the minor’s 8th birthday, whichever provides a longer period. Such time limitation shall be tolled for minors for any period during which a parent or guardian and a health care provider or health care organization have committed fraud or collusion in the failure to bring an action on behalf of the injured minor.502.Compensating patient injury(a)Unlimited Amount of Damages for Actual Economic Losses in Health Care LawsuitsIn any health care lawsuit, nothing in this subtitle shall limit a claimant’s recovery of the full amount of the available economic damages, notwithstanding the limitation in subsection (b).(b)Additional Noneconomic DamagesIn any health care lawsuit, the amount of noneconomic damages, if available, may be as much as $250,000, regardless of the number of parties against whom the action is brought or the number of separate claims or actions brought with respect to the same injury.(c)No Discount of Award for Noneconomic DamagesFor purposes of applying the limitation in subsection (b), future noneconomic damages shall not be discounted to present value. The jury shall not be informed about the maximum award for noneconomic damages. An award for noneconomic damages in excess of $250,000 shall be reduced either before the entry of judgment, or by amendment of the judgment after entry of judgment, and such reduction shall be made before accounting for any other reduction in damages required by law. If separate awards are rendered for past and future noneconomic damages and the combined awards exceed $250,000, the future noneconomic damages shall be reduced first.(d)Fair Share RuleIn any health care lawsuit, each party shall be liable for that party’s several share of any damages only and not for the share of any other person. Each party shall be liable only for the amount of damages allocated to such party in direct proportion to such party’s percentage of responsibility. Whenever a judgment of liability is rendered as to any party, a separate judgment shall be rendered against each such party for the amount allocated to such party. For purposes of this section, the trier of fact shall determine the proportion of responsibility of each party for the claimant’s harm.503.Maximizing patient recovery(a)Court Supervision of Share of Damages Actually Paid to ClaimantsIn any health care lawsuit, the court shall supervise the arrangements for payment of damages to protect against conflicts of interest that may have the effect of reducing the amount of damages awarded that are actually paid to claimants. In particular, in any health care lawsuit in which the attorney for a party claims a financial stake in the outcome by virtue of a contingent fee, the court shall have the power to restrict the payment of a claimant’s damage recovery to such attorney, and to redirect such damages to the claimant based upon the interests of justice and principles of equity. In no event shall the total of all contingent fees for representing all claimants in a health care lawsuit exceed the following limits:(1)Forty percent of the first $50,000 recovered by the claimant(s).(2)Thirty-three and one-third percent of the next $50,000 recovered by the claimant(s).(3)Twenty-five percent of the next $500,000 recovered by the claimant(s).(4)Fifteen percent of any amount by which the recovery by the claimant(s) is in excess of $600,000.(b)ApplicabilityThe limitations in this section shall apply whether the recovery is by judgment, settlement, mediation, arbitration, or any other form of alternative dispute resolution. In a health care lawsuit involving a minor or incompetent person, a court retains the authority to authorize or approve a fee that is less than the maximum permitted under this section. The requirement for court supervision in the first two sentences of subsection (a) applies only in civil actions.504.Punitive damages(a)In GeneralPunitive damages may, if otherwise permitted by applicable State or Federal law, be awarded against any person in a health care lawsuit only if it is proven by clear and convincing evidence that such person acted with malicious intent to injure the claimant, or that such person deliberately failed to avoid unnecessary injury that such person knew the claimant was substantially certain to suffer. In any health care lawsuit where no judgment for compensatory damages is rendered against such person, no punitive damages may be awarded with respect to the claim in such lawsuit. No demand for punitive damages shall be included in a health care lawsuit as initially filed. A court may allow a claimant to file an amended pleading for punitive damages only upon a motion by the claimant and after a finding by the court, upon review of supporting and opposing affidavits or after a hearing, after weighing the evidence, that the claimant has established by a substantial probability that the claimant will prevail on the claim for punitive damages. At the request of any party in a health care lawsuit, the trier of fact shall consider in a separate proceeding—(1)whether punitive damages are to be awarded and the amount of such award; and(2)the amount of punitive damages following a determination of punitive liability.If a separate proceeding is requested, evidence relevant only to the claim for punitive damages, as determined by applicable State law, shall be inadmissible in any proceeding to determine whether compensatory damages are to be awarded.(b)Determining Amount of Punitive Damages(1)Factors consideredIn determining the amount of punitive damages, if awarded, in a health care lawsuit, the trier of fact shall consider only the following—(A)the severity of the harm caused by the conduct of such party;(B)the duration of the conduct or any concealment of it by such party;(C)the profitability of the conduct to such party;(D)the number of products sold or medical procedures rendered for compensation, as the case may be, by such party, of the kind causing the harm complained of by the claimant;(E)any criminal penalties imposed on such party, as a result of the conduct complained of by the claimant; and(F)the amount of any civil fines assessed against such party as a result of the conduct complained of by the claimant.(2)Maximum awardThe amount of punitive damages, if awarded, in a health care lawsuit may be as much as $250,000 or as much as two times the amount of economic damages awarded, whichever is greater. The jury shall not be informed of this limitation.(c)No Punitive Damages for Products That Comply With FDA Standards(1)In general(A)No punitive damages may be awarded against the manufacturer or distributor of a medical product, or a supplier of any component or raw material of such medical product, based on a claim that such product caused the claimant’s harm where—(i)(I)such medical product was subject to premarket approval, clearance, or licensure by the Food and Drug Administration with respect to the safety of the formulation or performance of the aspect of such medical product which caused the claimant’s harm or the adequacy of the packaging or labeling of such medical product; and(II)such medical product was so approved, cleared, or licensed; or(ii)such medical product is generally recognized among qualified experts as safe and effective pursuant to conditions established by the Food and Drug Administration and applicable Food and Drug Administration regulations, including without limitation those related to packaging and labeling, unless the Food and Drug Administration has determined that such medical product was not manufactured or distributed in substantial compliance with applicable Food and Drug Administration statutes and regulations.(B)Rule of constructionSubparagraph (A) may not be construed as establishing the obligation of the Food and Drug Administration to demonstrate affirmatively that a manufacturer, distributor, or supplier referred to in such subparagraph meets any of the conditions described in such subparagraph.(2)Liability of health care providersA health care provider who prescribes, or who dispenses pursuant to a prescription, a medical product approved, licensed, or cleared by the Food and Drug Administration shall not be named as a party to a product liability lawsuit involving such product and shall not be liable to a claimant in a class action lawsuit against the manufacturer, distributor, or seller of such product. Nothing in this paragraph prevents a court from consolidating cases involving health care providers and cases involving products liability claims against the manufacturer, distributor, or product seller of such medical product.(3)PackagingIn a health care lawsuit for harm which is alleged to relate to the adequacy of the packaging or labeling of a drug which is required to have tamper-resistant packaging under regulations of the Secretary of Health and Human Services (including labeling regulations related to such packaging), the manufacturer or product seller of the drug shall not be held liable for punitive damages unless such packaging or labeling is found by the trier of fact by clear and convincing evidence to be substantially out of compliance with such regulations.(4)ExceptionParagraph (1) shall not apply in any health care lawsuit in which—(A)a person, before or after premarket approval, clearance, or licensure of such medical product, knowingly misrepresented to or withheld from the Food and Drug Administration information that is required to be submitted under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or section 351 of the Public Health Service Act (42 U.S.C. 262) that is material and is causally related to the harm which the claimant allegedly suffered; or(B)a person made an illegal payment to an official of the Food and Drug Administration for the purpose of either securing or maintaining approval, clearance, or licensure of such medical product.505.Authorization of payment of future damages to claimants in health care lawsuits(a)In GeneralIn any health care lawsuit, if an award of future damages, without reduction to present value, equaling or exceeding $50,000 is made against a party with sufficient insurance or other assets to fund a periodic payment of such a judgment, the court shall, at the request of any party, enter a judgment ordering that the future damages be paid by periodic payments, in accordance with the Uniform Periodic Payment of Judgments Act promulgated by the National Conference of Commissioners on Uniform State Laws.(b)ApplicabilityThis section applies to all actions which have not been first set for trial or retrial before the effective date of this Act.506.DefinitionsIn this subtitle:(1)Alternative dispute resolution system; ADRThe term alternative dispute resolution system or ADR means a system that provides for the resolution of health care lawsuits in a manner other than through a civil action brought in a State or Federal court.(2)ClaimantThe term claimant means any person who brings a health care lawsuit, including a person who asserts or claims a right to legal or equitable contribution, indemnity, or subrogation, arising out of a health care liability claim or action, and any person on whose behalf such a claim is asserted or such an action is brought, whether deceased, incompetent, or a minor.(3)Compensatory damagesThe term compensatory damages means objectively verifiable monetary losses incurred as a result of the provision of, use of, or payment for (or failure to provide, use, or pay for) health care services or medical products, such as past and future medical expenses, loss of past and future earnings, cost of obtaining domestic services, loss of employment, and loss of business or employment opportunities, damages for physical and emotional pain, suffering, inconvenience, physical impairment, mental anguish, disfigurement, loss of enjoyment of life, loss of society and companionship, loss of consortium (other than loss of domestic service), hedonic damages, injury to reputation, and all other nonpecuniary losses of any kind or nature. The term compensatory damages includes economic damages and noneconomic damages, as such terms are defined in this section.(4)Contingent feeThe term contingent fee includes all compensation to any person or persons which is payable only if a recovery is effected on behalf of one or more claimants.(5)Economic damagesThe term economic damages means objectively verifiable monetary losses incurred as a result of the provision of, use of, or payment for (or failure to provide, use, or pay for) health care services or medical products, such as past and future medical expenses, loss of past and future earnings, cost of obtaining domestic services, loss of employment, and loss of business or employment opportunities.(6)Health care lawsuitThe term health care lawsuit means any health care liability claim concerning the provision of health care goods or services or any medical product affecting interstate commerce, or any health care liability action concerning the provision of health care goods or services or any medical product affecting interstate commerce, brought in a State or Federal court or pursuant to an alternative dispute resolution system, against a health care provider, a health care organization, or the manufacturer, distributor, supplier, marketer, promoter, or seller of a medical product, regardless of the theory of liability on which the claim is based, or the number of claimants, plaintiffs, defendants, or other parties, or the number of claims or causes of action, in which the claimant alleges a health care liability claim. Such term does not include a claim or action which is based on criminal liability; which seeks civil fines or penalties paid to Federal, State, or local government; or which is grounded in antitrust. Except for the purposes of sections 501, 502(d), 503, and 505(a), such term does not include a claim or action which is based on intentional denial of medical treatment that a patient is otherwise qualified to receive with the intent of causing or hastening the patient’s death against the wishes of the patient, or, if the patient is incompetent, against the wishes of the individual or individuals authorized to make health care decisions on behalf of the patient.(7)Health care liability actionThe term health care liability action means a civil action brought in a State or Federal court or pursuant to an alternative dispute resolution system, against a health care provider, a health care organization, or the manufacturer, distributor, supplier, marketer, promoter, or seller of a medical product, regardless of the theory of liability on which the claim is based, or the number of plaintiffs, defendants, or other parties, or the number of causes of action, in which the claimant alleges a health care liability claim.(8)Health care liability claimThe term health care liability claim means a demand by any person, whether or not pursuant to ADR, against a health care provider, health care organization, or the manufacturer, distributor, supplier, marketer, promoter, or seller of a medical product, including, but not limited to, third-party claims, cross-claims, counter-claims, or contribution claims, which are based upon the provision of, use of, or payment for (or the failure to provide, use, or pay for) health care services or medical products, regardless of the theory of liability on which the claim is based, or the number of plaintiffs, defendants, or other parties, or the number of causes of action.(9)Health care organizationThe term health care organization means any person or entity which is obligated to provide or pay for health benefits under any health plan, including any person or entity acting under a contract or arrangement with a health care organization to provide or administer any health benefit.(10)Health care providerThe term health care provider means any person or entity required by State or Federal laws or regulations to be licensed, registered, or certified to provide health care services, and being either so licensed, registered, or certified, or exempted from such requirement by other statute or regulation.(11)Health care goods or servicesThe term health care goods or services means any goods or services provided by a health care organization, provider, or by any individual working under the supervision of a health care provider, that relates to the diagnosis, prevention, or treatment of any human disease or impairment, or the assessment or care of the health of human beings.(12)Malicious intent to injureThe term malicious intent to injure means intentionally causing or attempting to cause physical injury other than providing health care goods or services.(13)Medical productThe term medical product means a drug, device, or biological product intended for humans, and the terms drug, device, and biological product have the meanings given such terms in sections 201(g)(1) and 201(h) of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 321(g)(1) and (h)) and section 351(a) of the Public Health Service Act (42 U.S.C. 262(a)), respectively, including any component or raw material used therein, but excluding health care services.(14)Noneconomic damagesThe term noneconomic damages means damages for physical and emotional pain, suffering, inconvenience, physical impairment, mental anguish, disfigurement, loss of enjoyment of life, loss of society and companionship, loss of consortium (other than loss of domestic service), hedonic damages, injury to reputation, and all other nonpecuniary losses of any kind or nature.(15)Punitive damagesThe term punitive damages means damages awarded, for the purpose of punishment or deterrence, and not solely for compensatory purposes, against a health care provider, health care organization, or a manufacturer, distributor, or supplier of a medical product. Punitive damages are neither economic nor noneconomic damages.(16)RecoveryThe term recovery means the net sum recovered after deducting any disbursements or costs incurred in connection with prosecution or settlement of the claim, including all costs paid or advanced by any person. Costs of health care incurred by the plaintiff and the attorneys’ office overhead costs or charges for legal services are not deductible disbursements or costs for such purpose.(17)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific Islands, and any other territory or possession of the United States, or any political subdivision thereof.507.Effect on other laws(a)Vaccine Injury(1)To the extent that title XXI of the Public Health Service Act establishes a Federal rule of law applicable to a civil action brought for a vaccine-related injury or death—(A)this subtitle does not affect the application of the rule of law to such an action; and(B)any rule of law prescribed by this subtitle in conflict with a rule of law of such title XXI shall not apply to such action.(2)If there is an aspect of a civil action brought for a vaccine-related injury or death to which a Federal rule of law under title XXI of the Public Health Service Act does not apply, then this subtitle or otherwise applicable law (as determined under this subtitle) will apply to such aspect of such action.(b)Other Federal LawExcept as provided in this section, nothing in this subtitle shall be deemed to affect any defense available to a defendant in a health care lawsuit or action under any other provision of Federal law.508.State flexibility and protection of States’ rights(a)Health Care LawsuitsThe provisions governing health care lawsuits set forth in this subtitle preempt, subject to subsections (b) and (c), State law to the extent that State law prevents the application of any provisions of law established by or under this subtitle. The provisions governing health care lawsuits set forth in this subtitle supersede chapter 171 of title 28, United States Code, to the extent that such chapter—(1)provides for a greater amount of damages or contingent fees, a longer period in which a health care lawsuit may be commenced, or a reduced applicability or scope of periodic payment of future damages, than provided in this subtitle; or(2)prohibits the introduction of evidence regarding collateral source benefits, or mandates or permits subrogation or a lien on collateral source benefits.(b)Protection of States’ Rights and Other Laws(1)Any issue that is not governed by any provision of law established by or under this subtitle (including State standards of negligence) shall be governed by otherwise applicable State or Federal law.(2)This subtitle shall not preempt or supersede any State or Federal law that imposes greater procedural or substantive protections for health care providers and health care organizations from liability, loss, or damages than those provided by this subtitle or create a cause of action.(c)State FlexibilityNo provision of this subtitle shall be construed to preempt—(1)any State law (whether effective before, on, or after the date of the enactment of this Act) that specifies a particular monetary amount of compensatory or punitive damages (or the total amount of damages) that may be awarded in a health care lawsuit, regardless of whether such monetary amount is greater or lesser than is provided for under this subtitle, notwithstanding section 4(a); or(2)any defense available to a party in a health care lawsuit under any other provision of State or Federal law.509.Applicability; effective dateThis subtitle shall apply to any health care lawsuit brought in a Federal or State court, or subject to an alternative dispute resolution system, that is initiated on or after the date of the enactment of this Act, except that any health care lawsuit arising from an injury occurring prior to the date of the enactment of this Act shall be governed by the applicable statute of limitations provisions in effect at the time the injury occurred.VIRespecting Human Life 601.Special rules regarding abortion(a)Prohibition on abortion mandatesNothing in this Act (or any amendment made by this Act) shall be construed to require any health plan (including any high risk pool described in section 311) to provide coverage of or access to abortion services or to allow the Secretary of the Treasury, the Secretary of Labor, the Secretary of Health and Human Services, or any other Federal or non-Federal person or entity in implementing this Act (or amendment) to require coverage of, or access to, abortion services.(b)Limitation on abortion funding(1)In generalNo funds authorized or appropriated by this Act (or an amendment made by this Act) may be used to pay for any abortion or to cover any part of the costs of any health plan that includes coverage of abortion (including a high risk pool described in section 311), except—(A)if the pregnancy is the result of an act of rape or incest; or(B)in the case where a pregnant female suffers from a physical disorder, physical injury, or physical illness that would, as certified by a physician, place the female in danger of death unless an abortion is performed, including a life-endangering physical condition caused by or arising from the pregnancy itself.(2)Option to purchase separate coverage or planNothing in this subsection shall be construed as prohibiting any non-Federal entity (including an individual or a State or local government) from purchasing separate coverage for abortions for which funding is prohibited under this subsection, or a health plan that includes such abortions, so long as such coverage or plan is paid for entirely using only funds not authorized or appropriated by this Act.(3)Option to offer coverage or planNothing in this subsection shall restrict any non-Federal health insurance issuer offering a health plan from offering separate coverage for abortions for which funding is prohibited under this subsection, or a health plan that includes such abortions, so long as—(A)premiums for such separate coverage or plan are paid for entirely with funds not authorized or appropriated by this Act; and(B)administrative costs and all services offered through such coverage or plan are paid for using only premiums collected for such coverage or plan.(4)Administrative expensesNo funds authorized or appropriated by this Act shall be available to pay for administrative expenses in connection with any health plan (including an Association Health Plan that has entered into trusteeship) which provides any benefits or coverage for abortions except where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest.(c)No preemption of State lawsNothing in this Act (or an amendment made by this Act) shall be construed to preempt or otherwise have any effect on State laws protecting conscience rights, restricting or prohibiting abortion or coverage or funding of abortion (including State laws opting out of abortion coverage pursuant to section 1303 of the Patient Protection and Affordable Care Act, Public Law 111–148), as in effect before the date of the enactment of this Act, or establishing procedural requirements on abortions, including parental notification or consent for the performance of an abortion on a minor.